Exhibit 10.1

 

Execution Copy

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 1, 2014

 

 

LOANS TO

 

ALICO, INC., a Florida corporation

 

and its wholly-owned subsidiaries

 

ALICO LAND DEVELOPMENT, INC., a Florida corporation

 

ALICO-AGRI, LTD., a Florida limited partnership

 

ALICO PLANT WORLD, L.L.C., a Florida limited liability company

 

ALICO FRUIT COMPANY, LLC, a Florida limited liability company

 

FROM

 

METROPOLITAN LIFE INSURANCE COMPANY

 

Four (4) Secured Promissory Notes

 

$109,149,250.00 AMENDED AND RESTATED TERM LOAN (Loan No. 197235)

 

Due November 1, 2029

 

$32,500,000.00 SECURED PROMISSORY NOTE (Loan No. 197236)

 

Due November 1, 2029

 

$25,000,000.00 LIBOR TERM LOAN B (Loan No. 197237)

 

Due November 1, 2029

 

$25,000,000.00 RLOC LOAN (Loan No. 197238)

 

Due November 1, 2019

 

AND

 

NEW ENGLAND LIFE INSURANCE COMPANY,

 

One (1) Secured Promissory Note

 

$15,850,750.00 FIXED RATE TERM LOAN (Loan No. 197356)

 

Due November 1, 2029

 

 

--------------------------------------------------------------------------------


 

Metropolitan Life Insurance Company

 

Loans to Alico, Inc., Alico Land Development, Inc., Alico-Agri, Ltd.,

 

Alico Plant World, L.L.C., and Alico Fruit Company, LLC

 

TABLE OF CONTENTS

 

1.

LOAN; NOTES; SECURITY

2

 

 

 

2.

RELEASES AND LAND SWAPS

4

 

 

 

3.

REPRESENTATIONS AND WARRANTIES

7

 

 

 

4.

FINANCIAL STATEMENTS; COMPLIANCE CERTIFICATES; ADDITIONAL INFORMATION;
INSPECTION

10

 

 

 

5.

[INTENTIONALLY OMITTED]

11

 

 

 

6.

PAYMENT OF NOTES

11

 

 

 

7.

AFFIRMATIVE COVENANTS

16

 

 

 

8.

RESTRICTIVE COVENANTS

21

 

 

 

9.

DEFINITIONS

24

 

 

 

10.

DEFAULTS AND REMEDIES

32

 

 

 

11.

MISCELLANEOUS

35

 

i

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of December 1, 2014, by and among ALICO, INC., a Florida corporation (“Alico”),
ALICO LAND DEVELOPMENT, INC., a Florida corporation (“ALDI”), ALICO-AGRI, LTD.,
a Florida limited partnership (“Alico-Agri”), ALICO PLANT WORLD, L.L.C., a
Florida limited liability company (“Plant World”) and ALICO FRUIT COMPANY, LLC,
a Florida limited liability company (“Alico Fruit” and collectively with Alico,
ALDI, Alico-Agri, and Plant World, “Borrower”) and in favor of METROPOLITAN LIFE
INSURANCE COMPANY, a New York corporation (“Servicer” or “MetLife”), as lender
(“Lender”) and as servicer, pursuant to that certain Co-Lending Agreement of
even date herewith between MetLife and New England Life Insurance Company, a
Massachusetts corporation (“NEL”), as co-lender (and together with MetLife,
“Co-Lenders”).  ALICO CITRUS NURSERY, LLC, a Florida limited liability company
(“Citrus Nursery”) hereby joins in this Agreement as a Guarantor of the Loan (as
defined below).

 

WHEREAS, Alico, Alico-Agri, ALDI, Plant World, Citrus Nursery and Alico Fruit
(formerly known as Bowen Brothers Fruit, LLC) (collectively, the “Original
Borrowers”), and Rabo Agrifinance, Inc., a Delaware corporation (“Rabo”),
executed and entered into a certain Credit Agreement, dated as of September 8,
2010, which Credit Agreement was thereafter amended by a First Amendment to
Credit Agreement dated as of August 1, 2011, by a Second Amendment to Credit
Agreement dated as of December 21, 2011, by a Third Amendment to Credit
Agreement dated as of June 11, 2012, by a Fourth Amendment to Credit Agreement
dated as of April 1, 2013, by a Fifth Amendment to Credit Agreement dated as of
April 28, 2013, by a Sixth Amendment to Credit Agreement dated as of July 1,
2014, and by a Seventh Amendment to Credit Agreement dated as of November 21,
2014 (collectively, the “Existing Credit Agreement”); and

 

WHEREAS, pursuant to the Existing Credit Agreement, Rabo, together with the
other Co-Lenders as participating lenders, extended to the Original Borrowers a
term loan in the original principal amount of $40,000,000.00, which as of the
date hereof, has an aggregate principal balance of $33,500,000.00, and a real
estate line of credit loan in the original aggregate commitment of
$60,000,000.00 (collectively, the “Original Loans”); and

 

WHEREAS, Rabo has assigned to Servicer all of Rabo’s right, title and interest
in and to the Original Loans, pursuant to an Assignment of Loan Documents, of
even date herewith, between Rabo and Lender; and

 

WHEREAS, the parties hereto and thereto desire that the Existing Credit
Agreement be amended and restated by this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and reciprocal
promises and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
all parties, the Co-Lenders and Borrower agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      LOAN; NOTES; SECURITY.

 

1.1          Loan Authorizations.  Borrower has authorized the issuance of five
(5) Secured Promissory Notes in the respective amounts set forth in Section 1.2
below, for an aggregate principal indebtedness to the Co-Lenders in the amount
of $207,500,000.00 consisting of:  a “MetLife Fixed Rate Term Loan” in the
principal amount of $109,149,250.00, a “NEL Fixed Rate Term Loan” in the
principal amount of $15,850,750.00, a “LIBOR Term Loan A” in the amount of
$32,500,000.00, a “LIBOR Term Loan B” in the principal amount of $25,000,000.00,
and a “RLOC Loan” in the principal amount of $25,000,000.00 (collectively, the
“Loans”).

 

1.2          The Loans.  The Loans shall be respectively evidenced by five
(5) Secured Promissory Notes (each individually, a “Note” and, collectively, the
“Notes”), as follows:

 

(a)           That certain Amended and Restated Term Loan Note of even date
herewith made by Borrower in favor of MetLife in the original principal amount
of One Hundred Nine Million One Hundred Forty-Nine Thousand Two Hundred Fifty
and No/100 Dollars ($109,149,250.00) (the “Met Fixed Rate Term Note”), in the
form set forth on Exhibit A attached hereto;

 

(b)           That certain NEL Fixed Rate Term Secured Promissory Note of even
date herewith made by Borrower in favor of NEL in the original principal amount
of Fifteen Million Eight Hundred Fifty Thousand Seven Hundred Fifty and No/100
Dollars ($15,850,750.00) (the “NEL Fixed Rate Term Note”), in the form set forth
on Exhibit A attached hereto;

 

(c)           That certain Secured Promissory Note of even date herewith made by
Borrower in favor of MetLife in the original principal amount of Thirty-Two
Million Five Hundred Thousand and No/100 Dollars ($32,500,000.00) (the “LIBOR
Term Note A”), in the form set forth on Exhibit A attached hereto; and

 

(d)           That certain LIBOR Term Secured Promissory Note B of even date
herewith made by Borrower in favor of MetLife in the original principal amount
of Twenty-Five Million and No/100 Dollars ($25,000,000.00) (the “LIBOR Term Note
B”), in the form set forth on Exhibit A attached hereto; and

 

(e)           That certain RLOC Secured Promissory Note of even date herewith
made by Borrower in favor of MetLife in the original principal amount of
Twenty-Five Million and No/100 Dollars ($25,000,000.00) (the “RLOC Note”), in
the form set forth on Exhibit A attached hereto.

 

1.3          Advances.

 

(a)           The MetLife Fixed Rate Term Loan, the NEL Fixed Rate Term Loan,
the LIBOR Term Loan A and the LIBOR Term Loan B shall each be fully advanced at
Closing.

 

(b)           The RLOC Loan shall be advanced in such amounts and at such times
as may be requested by any Borrower following the Closing Date; provided,
however, that (i) no Event of Default shall have occurred and be continuing,
(ii) Borrower may request no more than

 

2

--------------------------------------------------------------------------------


 

four (4) advances per month and (iii) each advance shall be in an amount not
less than $250,000.00.

 

(c)           All advances and, unless otherwise directed in writing by
Servicer, all interest and principal payments shall be accomplished by wire
transfer.

 

1.4          Security.  Payment of the Notes shall be secured by, among other
things:  (a) an Amended and Restated Real Estate Mortgage, Assignment of Leases
and Rents, Security Agreement, Spreader Agreement, and Fixture Filing, dated of
even date herewith, made by Alico and Alico-Agri, as Mortgagor, and MetLife,
acting for itself and as Collateral Agent for NEL, as Mortgagee, recorded among
the Public Records of DeSoto County, Polk County, Collier County, and Hendry
County, Florida (the “Amended and Restated Mortgage”); (b) a Real Estate
Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture
Filing, dated of even date herewith, made by Alico and Alico-Agri, as Mortgagor,
and MetLife, acting for itself and as Collateral Agent for NEL, as Mortgagee,
recorded among the Public Records of Charlotte County and DeSoto County, Florida
(the “New Mortgage” and, together with the Amended and Restated Mortgage, the
“Mortgage”) covering certain real property and improvements, as described
therein (collectively, the “Property”); (c) a Collateral Assignment of Permits
and Licenses given by Borrower to Lender (including, but not limited to, an
assignment of all water permits of Borrower) (the “Assignment of Permits”);
(d) a Collateral Assignment of Contracts and Agreements given by Borrower to
Lender (the “Assignment of Contracts”); and a Loan Guaranty Agreement given by
Citrus Nursery to Lender (the “Guaranty”)  Those assets encumbered by the
Mortgage, the Assignment of Permits, the Assignment of Contracts and the
Guaranty are collectively referred to as the “Security.”  Borrower and Guarantor
hereby authorize Lender to file a financing statement with the Florida Secured
Transaction Registry to evidence Lender’s security interest in the personal
property secured by the Mortgage.  Borrower and Guarantor have also executed and
delivered to Lender that certain Unsecured Indemnity Agreement (the “Unsecured
Indemnity”) of even date herewith, which does not secure repayment of the Notes
and is not secured by the Mortgage.  The Mortgage, Assignment of Permits and
Assignment of Contracts are collectively referred to as the “Collateral
Documents.”

 

1.5          Conflicts.  In the event of any conflict between the terms of this
Agreement and the terms of any of the Notes or any of the other Collateral
Documents, the terms of this Agreement shall control.

 

1.6          Loan Structure.  Borrower understands and agrees that each of the
Loans represents a separate and independent financial obligation of Borrower,
and that the Security is mortgaged to Lender for the repayment of each and every
one of the Loans.  Borrower acknowledges that a failure to repay all or part of
any one or more of the Loans will result in a foreclosure or other loss of the
Security, even if all of the other Loans have been repaid in full.

 

1.7          Relationship of Parties.  The relationship between Borrower and
Lender is limited to that of debtor and creditor.  The provisions of this
Agreement and those contained in any Collateral Document for compliance with
financial covenants and delivery of financial statements are intended solely for
the benefit of Lender to protect its interests as Lender in assuring payments of
interest and repayment of principal, and nothing contained in this Agreement or
the other Collateral Documents shall be construed as (i) permitting or
obligating

 

3

--------------------------------------------------------------------------------


 

Lender to act as a financial or business advisor or consultant to Borrower,
(ii) permitting or obligating Lender to control Borrower or conduct Borrower’s
operations, (iii) creating any fiduciary obligation on the part of Lender to
Borrower or (iv) creating any partnership, tenancy-in-common, joint tenancy,
joint venture, co-ownership, agency or other relationship between the parties
other than as debtor and creditor.  Lender shall not in any way be responsible
or liable for the debts, losses, obligations or duties of Borrower with respect
to the Security or otherwise.  All obligations to pay real property or other
taxes, assessments, insurance premiums and all other fees and charges arising
from the ownership, operation, use and occupancy of the Security and to perform
obligations under all agreements and contracts relating to the Security shall be
the sole responsibility of Borrower.

 

1.8          [Intentionally Omitted.]

 

1.9          No Defenses, Counterclaims or Rights of Offset; Release of
Co-Lenders.  As a material inducement to the Co-Lenders to enter into this
Agreement, Borrower hereby acknowledges, admits and agrees that, as of the date
hereof, there exist no rights of offset, defense, counterclaim, claim or
objection in favor of Borrower against any Co-Lenders with respect to the
Existing Credit Agreement, the Original Loans, or any collateral document
securing the Original Loans (the “Original Credit Documents”), or,
alternatively, that any and all such right of offset, defense, counterclaim,
claim or objection which Borrower may have or claim, of any nature whatsoever,
whether known or unknown, with respect to the Original Loans is hereby expressly
and irrevocably waived and released.  Each Borrower hereby releases and forever
discharges the Co-Lenders, their respective directors, officers, employees,
administrators, subsidiaries, affiliates, attorneys, agents, successors and
assigns from any and all rights, claims, demands, actions, causes of action,
proceedings, agreements, contracts, judgments, damages, debts, costs, expenses,
promises, duties, liabilities or obligations, whether in law or in equity, known
or unknown, choate or inchoate, which Borrower has had, now has or hereafter may
have, arising under or in any manner relating to, whether directly or
indirectly, the Original Credit Documents.  The foregoing release is intended to
be, and is, a full, complete and general release in favor of the Co-Lenders with
respect to all such matters, including specifically, without limitation, any
claims, demands or causes of action based upon allegations of breach of
fiduciary duty, breach of any alleged duty of fair dealing in good faith,
economic coercion, usury, or any other theory, cause of action, occurrence,
matter or thing which might result in liability upon any Co-Lender arising or
occurring on or before the date hereof.  Each Borrower understands and agrees
that the foregoing general release is in consideration for the agreements of the
Co-Lenders contained herein and that no Borrower will receive any further
consideration for the release.

 

2.                                      RELEASES AND LAND SWAPS.

 

2.1          Partial Releases.  At Borrower’s request, partial releases of the
Property from the Mortgage from time to time during the term of the Loans,
determined in Lender’s reasonable judgment to be customary, arms-length
transactions in the ordinary course of business shall be permitted, subject to
the following terms and conditions:

 

(a)           No Event of Default shall have occurred and be continuing;

 

4

--------------------------------------------------------------------------------


 

(b)           Borrower shall pay to Lender an amount determined by Lender, to be
applied to the Notes (the “Release Price”), which Release Price shall be subject
to payment of the Prepayment Price, calculated as though such Release Price were
an optional principal prepayment under Section 6.3;

 

(c)           The loan-to-value ratio of all of the Loans immediately following
the requested partial release (based upon the most recent appraisal accepted by
Lender) must be satisfactory to Lender in its sole discretion;

 

(d)           The requested partial release shall have no material adverse
effect on the access, operations or income-producing ability of the remaining
Security, which facts shall be certified to Lender by Borrower.  Lender shall be
entitled to require Borrower to provide an additional appraisal in connection
with the requested partial release, and the determination of whether a material
adverse effect will result shall be in the sole discretion of Lender:

 

(e)           Borrower shall provide to Lender any additional documents and
satisfy any further requirements as may be reasonably required by Lender; and

 

(f)            A service charge of $1,000 will be payable to Lender for each
Partial Release.  The service charge payable to Lender for any transaction
contemplated in Section 2.1 above shall not exceed $1,000 in the aggregate. 
Borrower shall also pay all reasonable expenses, including third-party legal
fees, and fees, taxes and other charges incurred by Lender in connection with
the performance of this Section 2.1.

 

(g)           At Lender’s request in connection with any one partial release, or
any series of related partial releases, which is, or are, of more than 500 acres
in the aggregate, Borrower shall cause the title insurance company which issued
Lender’s title insurance policy in connection with the Mortgage (the “Title
Policy”) to issue an endorsement to the Title Policy (but only to the extent
that the same can be legally issued) which is reasonably satisfactory to Lender
with respect to any partial release.  Borrower shall represent and warrant to
Lender that there are no junior liens which have not been approved by Lender in
writing affecting any of the Security which is not being released by Lender.  In
any such partial release of 500 acres or less, Borrower shall provide evidence
that no such junior liens exist, which may consist of an affidavit of Borrower
or an ownership and encumbrance report from a title company, as determined by
Lender and in each case reasonably acceptable to Lender.

 

2.2          Land Swaps.

 

(a)           If Borrower desires to convey a portion of the Property to a third
party in exchange for Borrower simultaneously receiving from such third party
fee title to citrus groves of comparable, or greater, quality and value (as
reasonably determined by Lender) located in the vicinity of Borrower’s existing
groves in DeSoto, Charlotte, Collier, Hendry, or Polk Counties, Florida, which
acreage being received by Borrower is equal to or greater than the acreage being
conveyed by Borrower (each transaction, a “Swap”), then Lender agrees to grant a
partial release of the Property being conveyed to the third party so long as the
Mortgage is modified at the closing of the Swap to spread the lien thereof to
such property being conveyed to Borrower, and provided that all other conditions
set forth below are met. Borrower will cause the Title Policy to

 

5

--------------------------------------------------------------------------------


 

be endorsed, or will provide a new policy with respect to the new property being
conveyed to Borrower which is “tied-in” with Lender’s then-existing Title
Policy, to insure in each case in a manner satisfactory to Lender that the
Mortgage is a first lien, subject only to exceptions and encumbrances reasonably
acceptable to Lender, on such additional like-kind property; provided, however,
that such spreader agreements and endorsements or new policy shall exclude any
acreage being conveyed to Borrower which exceeds (in both size and value) the
acreage being released from the Mortgage, it being the intent and understanding
of the parties hereto that the acreage being released from the Mortgage in the
Swap will in no event exceed the acreage being spread to the Mortgage in the
Swap in size or value as verified at Lender’s request and at Borrower’s expense
by comprehensive appraisals satisfactory to Lender of such acreage being spread
and such acreage being released. However, no comprehensive appraisal will be
required in connection with any one Swap, or any series of related Swaps, under
this Section 2.2 which is, or are, not more than 500 acres in the aggregate,
except in the case of a comprehensive appraisal which is required under laws,
regulations or rules applicable to Lender.

 

(b)           Except as set forth in in this Section 2.2, the terms and
conditions for a Partial Release under Section 2.1 above will not apply to any
Swap; provided, however, that if Borrower desires to exchange like-kind property
with a third party but such exchange fails to constitute a Swap because the
acreage to be conveyed to Borrower from the third party is less in size or value
than the acreage to be conveyed from Borrower to the third party, then the
provisions of this Section 2.2 shall apply to that portion of the acreage being
conveyed by Borrower to the third party which equals the acreage being conveyed
by the third party to Borrower in size and value, and the Partial Release
provisions of Section 2.1 above will apply to that portion of the acreage being
conveyed by Borrower to the third party which exceeds in size or value the
acreage being conveyed by the third party to Borrower.

 

(c)           A service charge of $1,000 will be payable to Lender for each
Swap.  The service charge payable to Lender for any transaction contemplated in
Section 2.2(b) above shall not exceed $1,000 in the aggregate.  Borrower shall
also pay all reasonable expenses, including third-party legal fees, and fees,
taxes and other charges incurred by Lender in connection with the performance of
this Section 2.2.

 

(d)           Notwithstanding the forgoing, the terms and conditions of this
Section 2.2 shall not apply if:  (1) an Event of Default shall have occurred and
be continuing; (2) the release of the requested release parcel will have a
material adverse effect upon the balance of the Security remaining encumbered by
the Mortgage together with the property to be spread to the Mortgage;
(3) Borrower shall fail to comply with requirements of Section 2.2(a) above or
fail to provide an environmental questionnaire and any other information
reasonably requested by Lender concerning the acreage to be spread; or
(4) Lender shall decide in its sole discretion that the acreage to be spread to
be covered by the Mortgage does not meet its then-underwriting standards for
loans of the type and quality of the Loans made hereunder.

 

(e)           At Lender’s request in connection with any one Swap, or any series
of unrelated Swaps, under this Section 2.2, which is, or are, more than 500
acres in the aggregate, Borrower shall cause the title insurance company which
issued Lender’s Title Policy to issue an endorsement to the Title Policy which
is reasonably satisfactory to Lender with respect to the partial release issued
by Lender in connection with the Swap.  Borrower shall represent and

 

6

--------------------------------------------------------------------------------


 

warrant to Lender that there are no junior liens which have not been approved by
Lender in writing affecting any of the Property which is not being released by
Lender.  In any such partial release of 500 acres or less, the applicable
Borrower acquiring such additional land shall provide evidence that no such
junior liens exist which may consist of an affidavit of Borrower or an ownership
and encumbrance report from a title company, as determined by Lender and in each
case reasonably acceptable to Lender.

 

3.                                      REPRESENTATIONS AND WARRANTIES.

 

Borrower hereby jointly and severally represents and warrants to each Co-Lender
as follows:

 

3.1          Financial Statements.  Except for projections, pro formas,
estimates and the like, all financial statements and other reports, documents,
instruments, information and forms of evidence concerning Borrower or any other
fact or circumstance (the “Financial Information”), delivered to Lender in
connection with this Agreement, are accurate, correct and sufficiently complete
in all material respects to provide Lender true and accurate knowledge of their
subject matter, including, without limitation, all material contingent
liabilities as defined by GAAP.  Said financial statements, including the
related schedules and notes, are to Borrower’s knowledge complete and correct
and fairly represent (a) the financial condition of Borrower and its
Subsidiaries, as at the respective dates of said balance sheets and (b) the
results of the operations and changes in financial position of Borrower and its
Subsidiaries, for the fiscal years ended on said dates, all in conformity with
generally accepted accounting principles applied on a consistent basis (except
as otherwise stated therein or in the notes thereto) throughout the periods
involved.

 

3.2          No Material Changes.  There has been no material adverse effect as
to business, operations, properties, assets or condition, financial or other, of
Alico and its Subsidiaries, taken as a whole, subsequent to June 30, 2014.

 

3.3          Fruit Contracts.  All fruit contracts having a duration of more
than twelve (12) months are listed and described in Exhibit B attached hereto.

 

3.4          [Intentionally Deleted.]

 

3.5          Licenses. Except where the failure to do so would not reasonably be
expected to have a material adverse effect as to the business, operations,
properties, assets or condition, financial or otherwise, of Alico and its
Subsidiaries, taken as a whole, Borrower possesses and shall continue to possess
all governmental licenses, consents, permits and approvals necessary to enable
it to carry on its business as now conducted and to own and operate the
properties material to its business as now owned and operated, without known
conflict with the rights of others.

 

3.6          Litigation.  There are no actions, suits or proceedings (whether or
not purportedly on behalf of or against Borrower or any of its Subsidiaries)
pending or, to the knowledge of Borrower, credibly threatened against Borrower
or any of its Subsidiaries, at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind,

 

7

--------------------------------------------------------------------------------


 

which involve any of the transactions herein contemplated or, if determined
adverse to such Borrower or its Subsidiaries, is reasonably likely to have a
material adverse effect as to the business, operations, properties, assets or
condition, financial or other, of Borrower and its Subsidiaries, taken as a
whole; and to Borrower’s knowledge, neither Borrower nor any of its Subsidiaries
is in default or violation of any law or any rule, regulation, judgment, order,
writ, injunction, decree or award of any court, arbitrator or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, with respect to any default or violation
which is reasonably likely to have a material adverse effect on the business,
operations, properties or condition, financial or other, of Borrower and its
Subsidiaries, taken as a whole.

 

3.7          No Burdensome Provisions.   Neither Borrower nor any of its
Subsidiaries is a party to any agreement or instrument or subject to any charter
or other corporate or legislative restriction or any judgment, order, writ,
injunction, decree, award, rule or regulation which materially and adversely
affects the business, operations, properties, assets, prospects or condition,
financial or other, of Borrower and its Subsidiaries, taken as a whole.

 

3.8          Compliance with Other Instruments.  Neither the execution and
delivery of this Agreement and the Collateral Documents by Borrower, the
consummation by Borrower of the transactions herein and therein contemplated,
nor compliance by Borrower with the terms, conditions and provisions hereof and
thereof and of the Notes or any of the Collateral Documents, will violate any
provision of law or rule or regulation thereunder or any order, injunction or
decree of any court or other governmental body to which Borrower or any of its
Subsidiaries is a party or by which any term thereof is bound, or conflict with
or result in a breach of any of the terms, conditions or provisions of the
corporate charter or bylaws of Borrower or any of its Subsidiaries or of any
material agreement or instrument to which Borrower or any such Subsidiary is
bound, or constitute a default thereunder, or result in the creation or
imposition of any Lien of any nature whatsoever upon any of the properties or
assets of Borrower or any of its Subsidiaries (other than the Lien created by
the Collateral Documents).  The execution, delivery and performance by Borrower
of this Agreement, and the Collateral Documents or the Notes to which it is a
party, is within the powers and authority of such Borrower and has been duly
authorized.

 

3.9          Disclosure.  Neither this Agreement, the Collateral Documents nor
any of the exhibits thereto, nor any certificate or other data furnished to
Lender in writing by the Borrower in connection with the transactions
contemplated by this Agreement, contains any untrue statement of a material fact
or omits a material fact necessary to make the statements contained herein or
therein, taken as a whole, not misleading in light of the circumstances in which
such statements were made (giving effect to all supplements and updates provided
thereto).

 

3.10        ERISA.  Borrower represents, warrants and covenants that, as of the
date hereof, (i) it is acting on its own behalf, it is not an employee benefit
plan as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), which is subject to Title I of ERISA, nor a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (each of the foregoing hereinafter referred to collectively as a “Plan”)
and (ii) the assets of Borrower do not constitute “plan assets” of one or more
such Plans within the meaning of Department of Labor Regulation
Section 2510.3-101. Borrower also represents,

 

8

--------------------------------------------------------------------------------


 

warrants and covenants that it will not be reconstituted as a Plan or as an
entity whose assets constitute “plan assets.”

 

3.11        Regulation U; Use of Proceeds.  Neither Borrower nor any of its
Subsidiaries owns or has any present intention of using the Loans to purchase or
carry “margin stock” as defined in Regulation U (12 C.F.R., Chapter II,
Part 221) of the Board of Governors of the Federal Reserve System (herein called
“margin stock”) or to invest in any other person for the purpose of carrying any
such “margin stock” or to reduce or retire any indebtedness incurred for that
purpose.

 

3.12        Governmental Action.  No action of, or filing with, any governmental
or public body or authority, which has not been obtained by any Borrower, is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance by such Borrower of this Agreement, the
Collateral Documents or the Notes (other than recordation of the Mortgage in the
Office of the Clerk of Circuit Court of DeSoto, Charlotte, Collier, Hendry and
Polk Counties, Florida, and the filing of financing statements in the Office of
the Florida Secured Transaction Registry).

 

3.13        Hazardous Waste.  Except as disclosed to Lender in writing prior to
Closing, neither the real property encumbered by the Mortgage nor any portion
thereof, has been or will be used by Borrower, any Subsidiary, or, to Borrower’s
knowledge, any tenant of the Security or any portion thereof for the production,
release, storage, handling or disposal of hazardous or toxic wastes or materials
in, on or beneath any of the Property, other than those pesticides, herbicides
and other agricultural and commercial chemicals customarily used in agricultural
and commercial operations of the type currently conducted by Borrower in the
Security, all of which have been and will be used in accordance with all
applicable laws and regulations.

 

3.14        No Affiliation.  No director, officer, partner, member or
stockholder (except to the extent Borrower is listed on a recognized, national
stock exchange) of Borrower or of any Subsidiary is an officer or director of
Lender or is a relative of an officer or director of Lender within the following
categories:  a son, daughter or descendant of either; a stepson, stepdaughter,
stepfather, stepmother; father, mother or ancestor of either, or a spouse.  It
is expressly understood that for the purpose of determining any of the foregoing
relationships, a legally adopted child of a person is considered a child of such
person by blood.

 

3.15        No Foreign Person.  Borrower is not a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code of 1986; provided, however,
to the extent any Borrower is neither (i) an entity regulated by the SEC (or is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act), FINRA or the Federal Reserve (a “Regulated Entity”), nor (ii) a
wholly-owned subsidiary or wholly-owned affiliate of a Regulated Entity ((i) and
(ii) are hereinafter individually and collectively referred to a “Non-Regulated
Entity”), then such Non-Regulated Entity Borrower, any partner, member or
stockholder of such Non-Regulated Entity Borrower, or any direct or indirect
owner of any interest in such Non-Regulated Entity Borrower shall not be or
become a “foreign person” under the International Investment and Trade in
Services Survey Act, the Agricultural Foreign Investment Disclosure Act of 1978,
the Foreign Investments in Real Property Tax Act of 1980, the amendments of such
Acts or regulations promulgated pursuant to such Acts..

 

9

--------------------------------------------------------------------------------


 

3.16        Title to Mortgaged Property and Collateral.  Borrower has, to its
knowledge, good and marketable title in fee simple to such of the Mortgaged
Property (as defined in the Mortgage) as constitutes real property and good and
merchantable title to all personal property constituting part of the Security,
subject in each case to no Liens other than the Liens in favor of Lender and any
Permitted Encumbrances, subject, however, to completion of required transfer
applications for Water Permits (as defined in the Mortgage) or other permits
acquired from Orange-Co, LP or its subsidiaries.

 

3.17        Office of Foreign Asset Control.  Borrower represents that, and
agrees to furnish MetLife on request evidence confirming that Borrower and any
person or entity that directly or indirectly (a) controls Borrower or (b) has an
ownership interest in Borrower of twenty-five percent (25%) or more, does not
and shall not appear on a U.S. Treasury Office of Foreign Assets Control
(“OFAC”) list, with respect to which entering into transactions with such a
person or entity would violate OFAC or any other law.

 

3.18        Additional Representations and Warranties.  As of the date hereof,
the representations and warranties contained in Borrower’s Affidavit of even
date herewith are true and correct in all material respects.

 

4.                                      FINANCIAL STATEMENTS; COMPLIANCE
CERTIFICATES; ADDITIONAL INFORMATION; INSPECTION.

 

4.1          Financial Statements and Reports.  From and after the date hereof
and so long as the applicable Co-Lender shall hold the Notes, Alico shall
deliver, or cause to be delivered, to Servicer the following financial
information, with respect to Alico and its Subsidiaries, certified to be true
and correct by the chief financial officer of Alico, with respect to the
financial information of each such entity, on a quarterly basis, and audited on
an annual basis:

 

(a)           within 120 days following the end of each fiscal quarter and
fiscal year of Alico and its Subsidiaries, a consolidated profit and loss
statement (income statement), a consolidated balance sheet, and a consolidated
statement of cash flows;

 

(b)           within 120 days of the end of each fiscal quarter and fiscal year
of Alico, a compliance certificate executed by the President or Chief Financial
Officer of Alico, certifying compliance with all restrictive covenants set forth
in Section 8 below; and

 

(c)           such additional information or documentation, including, without
limitation, state and federal tax returns, relating to Borrower and any
Subsidiaries, or the Security as Lender may reasonably request, by no later than
thirty (30) days following such request.

 

4.2          GAAP.  All financial statements of Alico shall be prepared in
accordance with GAAP.

 

4.3          Review of Books and Records.   Upon not less than five (5) Business
Days prior notice, but not more frequently than once each fiscal quarter in the
absence of an Event of Default, Lender shall have the right to review Borrower’s
and any Subsidiary’s books and records relating to the financial reporting
required pursuant to Section 4.1, Borrower shall make

 

10

--------------------------------------------------------------------------------


 

available to Lender at Borrower’s office, and shall permit Lender and/or its
representatives to examine and copy, such books and records that reflect upon
Borrower’s and Subsidiary’s consolidated financial condition and the income and
expenses relative to the Mortgaged Property. Unless any such review reveals a
material discrepancy in the financial condition (in which case all reasonable
out-of-pocket expenses incurred by Lender shall be paid by Borrower within 30
days of Lender’s request therefor) disclosed by such review versus the reported
financial condition, the cost of such review shall be borne by Lender.

 

4.4          Inspection.  Servicer and any Co-Lender shall have the right to
visit and inspect, with previous notification, at Servicer’s or Co-Lender’s
expense, the Security, all at such reasonable times and as often as Servicer or
Co-Lender may reasonably request, to examine the books of account of Borrower
and its Subsidiaries and to discuss the affairs, finances and accounts of
Borrower and any of its Subsidiaries with their officers and managers and
independent public accountants and any other person dealing with Borrower.  In
addition, Servicer’s engineers, contractors and other representatives shall have
the right to perform such environmental audits and other environmental
examinations of the Security as Servicer deems necessary or advisable from time
to time; provided, however, that Servicer has a reasonable belief that there has
been a material change to the environmental condition of the Security. If
Servicer elects to perform an environmental audit and such audit indicates the
possible existence of a recognized environmental condition (other than minor
conditions typically associated with enterprises such as the Security) not
previously disclosed to Servicer in writing, then Borrower will pay the cost of
such audit, together with any subsequent audit or remedial work that may be
required to eliminate such condition.  The foregoing shall not be deemed or
construed to waive or limit any right or remedy of Servicer under the Unsecured
Indemnity.

 

5.                                      [INTENTIONALLY OMITTED].

 

6.                                      PAYMENT OF NOTES.

 

6.1          Interest and Payments.

 

(a)           Borrower covenants and agrees that the Loans shall bear interest
at the Interest Rate specified in each respective Note and that interest shall
be payable by Borrower in accordance with the terms of the Notes and as set
forth below.  Payments on the Notes shall be made by Borrower to Lender in
accordance with the payment instructions set forth in Section 11.5 below.  The
Notes are pari passu.  All regularly scheduled interest payments due under the
Notes shall be applied pro rata toward all Notes based upon the interest then
due under each of the Notes.  Scheduled principal payments due under the Notes
shall be applied pro rata to the Notes based upon the principal then due under
each of the Notes.  At any time that an Event of Default shall exist, any
voluntary prepayment of principal shall be applied as determined by MetLife in
its sole discretion, and Borrower may not select any Note or Notes to which such
payment shall be applied.

 

(b)           After the occurrence and during the continuance of any Monetary
Default, the overdue principal, interest, fees or other overdue amounts creating
the Monetary Default shall bear interest at the Monetary Default Rate calculated
from the date such payment was due (giving effect to any grace or cure period
provided in the Note or other Loan Document) until

 

11

--------------------------------------------------------------------------------


 

paid, and the remaining principal balance of the Loans shall continue to bear
interest at the applicable Interest Rate.  After the occurrence and during the
continuance of any Non-Monetary Default, then, upon written notice from Servicer
to Borrower, the entire principal balance of the Loans shall bear interest at
the Non-Monetary Default Rate until such Event of Default is cured or waived in
writing by Servicer in accordance with the terms of this Loan Agreement.  If an
Event of Default occurs (whether as the result of a Monetary Default or a
Non-Monetary Default) and Servicer accelerates the Loans, the entire principal
balance of the Loans, and to the extent permitted by applicable law, all overdue
interest and other overdue amounts shall bear interest at the Monetary Default
Rate from the date of acceleration until such Event of Default is cured (or, if
beyond applicable cure period(s), then until all amounts owed to Co-Lenders have
been paid in full) or waived in writing by Servicer in accordance with the terms
of this Agreement.

 

(c)           In the event the interest provisions contained herein or in the
Notes or Collateral Documents or any exaction provided for herein or in the
Notes or Collateral Documents shall result for any reason and at any time during
the term of the Loan (defined below) in an effective rate of interest which
transcends the limit of the usury or any other law applicable to the Loan, all
sums in excess of those lawfully collectible as interest for the period in
question shall, without further agreement or notice between or by any party
hereto, be applied on principal immediately upon receipt and effect as though
the payor had specifically designated such extra sums to be so applied to
principal, and the holder of the Notes shall accept such extra payment or
payments as a premium-free prepayment. If any such amounts are in excess of the
principal then outstanding, such excess shall be paid to Borrower. In no event
shall any agreed-to or actual exaction as consideration for the Loan transcend
the limits imposed or provided by the law applicable to this transaction or
Borrower in the jurisdictions in which the Security or any other security for
payment of the Notes is located for the use or detention of money or for
forbearance in seeking its collection.

 

6.2          Mandatory Principal Payments.  Borrower covenants and agrees that
it will pay under each of the Notes commencing on February 1, 2015, and
continuing on the first (1st) day of each and every May, August, November and
February thereafter through the term of each respective Note, principal payments
as follows:

 

(a)           With respect to the MetLife Fixed Rate Term Note, the amount of
One Million Three Hundred Sixty-Four Thousand Three Hundred Sixty-Five and
50/100ths Dollars ($1,364,365.50) each;

 

(b)           With respect to the NEL Fixed Rate Term Note, the amount of One
Hundred Ninety-Eight Thousand One Hundred Thirty-Four and 50/100ths Dollars
($198,134.50) each;

 

(c)           With respect to the LIBOR Term Loan A, the amount of Four Hundred
Six Thousand Two Hundred Fifty and no/100ths Dollars ($406,250.00); and

 

(d)           With respect to the LIBOR Term Loan B, the amount of Three Hundred
Twelve Thousand Five Hundred and no/100ths Dollars ($312,500.00).

 

12

--------------------------------------------------------------------------------


 

A final balloon payment together with all accrued and unpaid interest and any
other amounts due from Borrower shall be due and payable under each of the Notes
in full on each respective Maturity Date, unless sooner due and payable
hereunder or under the Notes.

 

6.3          Optional Principal Prepayments. Borrower shall have the right, but
not the obligation, to prepay the Notes as follows:

 

(a)           Borrower may prepay portions of the MetLife Fixed Rate Term Note,
in amounts not exceeding a total of Thirteen Million Ninety-Seven Thousand Nine
Hundred Ten and no/100 Dollars ($13,097,910.00) during any one (1) calendar
year, without any prepayment premium.  In determining whether this limit has
been reached, all scheduled principal payments during such calendar year shall
be included.  Prepayments in excess of this annual limitation, after giving
effect to clause (f) of this Section 6.3 as it relates to prepayments within
such annual limitation, shall also require payment of the Prepayment Price, as
set forth in paragraph (d) below.

 

(b)           Borrower may prepay portions of the NEL Fixed Rate Term Note, in
amounts not exceeding a total of One Million Nine Hundred Two Thousand Ninety
and no/100ths Dollars ($1,902,090.00) during any one (1) calendar year, without
any prepayment premium.  In determining whether this limit has been reached, all
scheduled principal payments during such calendar year shall be included. 
Prepayments in excess of this annual limitation, after giving effect to clause
(f) of this Section 6.3 as it relates to prepayments within such annual
limitation, shall also require payment of the Prepayment Price, as set forth in
paragraph (d) below.

 

(c)           Borrower may prepay all or any part of the LIBOR Term Loan A, the
LIBOR Term Loan B, or the RLOC Loan, without any prepayment premium; provided,
however, that if Borrower provides less than thirty (30) days’ prior written
notice to Servicer of such prepayment, then Borrower shall reimburse Servicer
for any LIBOR breakage costs actually incurred by Servicer or any of the
Co-Lenders.

 

(d)           The term “Prepayment Price” shall mean, with respect to the
principal amount of any Loan, the greater of (x) par plus 1%, and (y) the sum of
the values of (1) each remaining mandatory principal payment prior to the next
Interest Rate adjustment date, if any, or maturity, as the case may be, and
(2) the principal payment at maturity (if there is an interest rate adjustment
date, the entire outstanding principal balance as of such date shall be deemed
due and payable closely for purposes of determining the Prepayment Price) (each
such mandatory payment and such payment at maturity being herein referred to as
a “Payment”) plus the value of all related scheduled interest payments on the
Note to be prepaid during the period from the Prepayment Date to the date of
each Payment.  The value of each Payment and such related scheduled interest
payments shall be determined by discounting, at the applicable Treasury Rate
plus fifty (50) basis points, such Payment and such related scheduled interest
payments from the respective scheduled payment dates of such Payment and such
related scheduled interest payments to the Prepayment Date.  The Treasury Rate
with respect to each Payment and such related scheduled interest payments is the
yield which shall be imputed, by linear interpolation, from the current weekly
yield of those United States Treasury Notes having maturities as close

 

13

--------------------------------------------------------------------------------


 

as practicable to the scheduled payment date of the Payment, as published in the
most recent Federal Reserve Statistical Release H.15 (519) or any successor
publication thereto.

 

(e)           Notwithstanding the foregoing, no prepayment premium shall be
payable if Borrower voluntarily prepays Loans in full, within the thirty
(30)-day period immediately preceding the respective Maturity Date of such Loan,
and on the date such prepayment is made, Lender has not exercised and is not
entitled to exercise its rights to declare the Loan due and payable prior to
such Maturity Date.

 

(f)            Any prepayment on a Loan shall be applied to reduce the next
scheduled mandatory principal payment on such Loan.

 

(g)           Borrower shall pay any unpaid and accrued interest, up to, but not
including, the date of such prepayment, on the aggregate principal amount of
Loans to be prepaid.

 

6.4          Prepayment Upon Change of Control.

 

If a Change of Control Date (as hereinafter defined) occurs, Borrower will,
within 10 days after such Change of Control Date, give Lender written notice
thereof and shall describe in reasonable detail the facts and circumstances
giving rise thereto.  Upon the occurrence of a Change of Control Date, Borrower
will prepay, if so requested by Lender, all of the Loans in their entirety at
the Prepayment Price.  Said request (the “Prepayment Notice”) shall be made by
Lender in writing not later than the later of (a) sixty (60) days after the
Change of Control Date, and (b) fifty (50) days after receipt of notice of the
Change of Control Date and said request shall specify the date (also referred to
as the “Prepayment Date”) upon which Borrower shall prepay the Loans, which date
shall be not less than thirty (30) days nor more than sixty (60) days from the
date of the Prepayment Notice.

 

The term “Change of Control Date” shall mean the first day on which any Person,
or group of related Persons, other than the Equity Investors or the Permitted
Holders (i) shall acquire beneficial ownership of fifty percent (50%) or more of
the Voting Stock or partnership or limited liability interests of Alico;
(ii) shall acquire all or substantially all of the assets of Alico and its
Subsidiaries, taken as a whole; (iii) shall acquire beneficial ownership of
fifty percent (50%) or more of the outstanding Voting Stock or other equity
interest of an entity with or into which Alico has merged or consolidated,
whether pursuant to a statutory merger or consolidation or otherwise.

 

6.5          Prepayment Rights.  Borrower acknowledges that it possesses no
right to prepay the Loan, except as expressly provided herein.  Borrower further
acknowledges and agrees that, except as expressly provided herein, if a Loan is
prepaid prior to the respective Maturity Date, for any reason, including, but
not limited to, declaration by Lender that the entire Loan is due and payable
prior to such Maturity Date by reason of an Event of Default, any such tender of
payment of the Loan made by Borrower or by anyone on behalf of Borrower or
otherwise, including any tender of payment at any time prior to or at any
foreclosure sale or similar proceedings or during any redemption period
following foreclosure, or during any federal or state bankruptcy or insolvency
proceedings, shall constitute an evasion of the restrictions on

 

14

--------------------------------------------------------------------------------


 

prepayment set forth herein, and shall be deemed a voluntary prepayment prior to
the Maturity Date requiring payment of the Prepayment Price provided for
hereunder, and if Lender receives any such payment without the required
Prepayment Price, Lender shall not be required to accept such prepayment;
provided that any acceptance of such prepayment without the requisite Prepayment
Price shall in no event constitute or be deemed to constitute a waiver by Lender
of Borrower’s obligation to pay any Prepayment Price or any other amount
provided hereunder in accordance with the terms hereof or any rights and
remedies Lender may have under this Agreement, the Notes, the other Collateral
Documents, at law or in equity on account of Borrower’s failure to timely pay
such prepayment premium as and when required hereunder. To the extent permitted
by law, Lender may include in its bid at any foreclosure sale, as part of the
indebtedness evidenced by the Collateral Documents, the amount of any Prepayment
Price which is payable hereunder.

 

6.6          Negotiation of Prepayment Price.  Borrower and the Co-Lenders have
negotiated the Loans upon the understanding that if any Loan is paid or prepaid
prior to its Maturity Date, for any reason, except as expressly provided herein,
Lender shall receive the Prepayment Price provided for as liquidated damages
providing partial compensation for:  (i) the cost of reinvesting the prepayment
proceeds and/or the loss of the contracted rate of return on the Loan; and
(ii) the privilege of early payment of the Loan, which Borrower has expressly
bargained for and which privilege the Co-Lenders would not have granted to
Borrower without the Prepayment Price.  Borrower agrees that the Prepayment
Price provided for herein is reasonable and is a reasonable estimate of the
Co-Lenders’ loss and damage, and that Borrower’s legal counsel has advised it
with respect to the prepayment provisions in this Section 6.  Borrower agrees
that Lender shall not be obligated, as a condition subsequent to its receipt of
the Prepayment Premium provided for, to actually reinvest all or any part of the
amount prepaid in any United States Treasury instruments or obligations or
otherwise.

 

6.7          Application of Prepayments.  If any amounts necessary to prepay any
Note in accordance with the terms and provisions hereof are received by Lender
after Lender’s established daily deadline for receiving payments, such
prepayment shall be deemed to have been made on the next occurring Business Day
and Lender shall be entitled to receive interest on the principal being prepaid
as would have otherwise been due thereon, and a recalculated Prepayment Price,
if applicable, based on the effective date of such prepayment.

 

6.8          Prepayment in Connection with Excess Interest.  Notwithstanding
anything to the contrary set forth in this Agreement or in the Notes or the
other Collateral Documents, Lender agrees that no Prepayment Price shall be due
and payable in connection with the reduction of the outstanding principal
balance of the Loan if payments are received as described in Section 6.1(c).

 

6.9          Full or Partial Prepayment of Loans in the Event of Casualty Loss
or Condemnation.  Notwithstanding anything to the contrary contained in this
Agreement, the Notes or the other Collateral Documents, in the event of a
Casualty or Condemnation (each as defined in the Mortgage), which results in a
partial or full prepayment of the Loan from insurance or condemnation proceeds,
such prepayment shall not be subject to the payment of any prepayment premiums,
including the Prepayment Price, unless an Event of Default has occurred and
remains outstanding.

 

15

--------------------------------------------------------------------------------


 

6.10        General Requirements of Prepayments. Any prepayment otherwise
permitted hereunder (other than a prepayment in full, at the applicable
Prepayment Price, of all amounts owed by Borrower to Co-Lenders pursuant to this
Agreement and any of the Collateral Documents) shall be permitted only if no
Event of Default exists, Lender shall have received written notice from Borrower
of the amount of such prepayment and the date on which such prepayment will be
paid at least five (5) days prior to such date of prepayment and the prepayment
shall be paid on such date of prepayment set forth in such notice.

 

6.11        Interest After Date Fixed for Any Principal Payment or Prepayment. 
In the event Borrower shall fail to pay any or all of the Notes or any payment
owing in respect thereof according to the terms thereof or hereof on the date
fixed for such scheduled principal payment or on the payment date set for any
prepayment, then any such amount due but unpaid shall bear interest at the
Monetary Default Rate from and after such due date until paid and, so far as may
be lawful, any overdue installment of interest shall bear interest at said
rate.  Nothing in this subsection shall affect the establishment of an Event of
Default with respect to any such non-payment or the rights of Lender arising
from any such Event of Default.

 

6.12        Any Payments on a Non-Business Day.  Whenever any payment is stated
to be due on a day that is not a Business Day, that payment may be made on the
next succeeding Business Day, and that extension of time will in that case be
included in the computation of the payment of interest and fees, as the case may
be.

 

7.                                      AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees:

 

7.1          To Pay Notes. Borrower will punctually pay or cause to be paid the
principal and interest (and Prepayment Price, if any) to become due in respect
of each of the Notes according to the terms thereof and hereof (inclusive of any
other permitted payments of which Borrower has notified Servicer to the extent
required hereby).

 

7.2          [Intentionally Omitted.]

 

7.3          To Keep Books. Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and accounts in accordance with
generally accepted accounting principles.

 

7.4          Payment of Taxes; Corporate Existence; Maintenance of Properties. 
Borrower will, and will cause all of its Subsidiaries to:

 

(a)           pay and discharge promptly all taxes, assessments and governmental
charges or levies imposed upon it, its income or profits or its property before
the same shall become in default, as well as all lawful claims and liabilities
of any kind (including claims and liabilities for labor, materials and supplies)
which, if unpaid, might by law become a Lien upon its property; provided,
however, that neither Borrower nor any Subsidiary shall be required to pay any
such tax, assessment, charge, levy or claim if the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings, such proceedings stay foreclosure of any such Lien and if Borrower
or any such Subsidiary shall have set aside on

 

16

--------------------------------------------------------------------------------


 

its books reserves in respect thereof (segregated to the extent required by
generally accepted accounting principles) deemed adequate in the opinion of
Borrower’s managers or other governing body; and

 

(b)           subject to clause (a) of Section 8.6, do all things necessary to
preserve and keep in full force and effect their respective Entity’s existence;
provided that Alico shall not be required to preserve the existence of any
Subsidiary that is not a Borrower or Guarantor if (i) failure to do so would not
reasonably be expected to result in a material adverse effect on the business,
operations, properties or condition, financial or other, of Borrower and its
Subsidiaries, taken as a whole, and (ii) such Entity’s management shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Entity.

 

7.5          To Insure.

 

(a)           Borrower shall obtain and maintain, or cause to be maintained,
insurance for Borrower and the Security (collectively, the “Insurance”)
providing at a minimum the following coverage amounts:

 

(1)           General liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Security, such insurance to be on the so-called “occurrence” form with a general
aggregate limit of not less than $1,000,000.00;

 

(2)           Catastrophic insurance coverage (“CAT Coverage”) on all citrus
trees and crops constituting any part of the Security, together with additional
crop insurance (65% buy up) on all Valencia oranges grown in Polk and DeSoto
Counties, Florida (collectively with the CAT Coverage, the “Crop and Tree
Insurance”); and

 

(3)           Such other insurance and in such amounts as Lender from time to
time may reasonably require, and as is customary in the industry, against such
other insurable hazards which at the time are commonly insured against for
property and operations similar to the Security, including but not limited to
tree and fruit insurance.

 

(b)           All insurance provided for in this Section 7.5 shall be obtained
under valid and enforceable policies (collectively, the “Policies” and
individually, a “Policy”), in such forms and, from time to time after the
Closing Date, in such amounts as may be satisfactory to Lender (in the exercise
of its reasonable judgment), issued by financially sound and responsible
insurance companies authorized and admitted to do business in the State of
Florida, having a general policy rating of A- or better and a financial class of
VII or better, all as determined by AM Best Company, Inc.) or another comparable
rating agency if a rating from AM Best Company, Inc. is not available) and
otherwise acceptable to Lender in the exercise of its reasonable judgment (each
such insurer satisfying the foregoing is referred to below as a “Qualified
Insurer”).  Borrower shall furnish Lender with binders or certificates (in
either ACORD format 25 and 27 or ACORD format 28) within five (5) Business Days
of renewal to be followed by the original Policies promptly following the
issuance thereof.  At Servicer’s request, Borrower will authorize their
insurance agent to provide Servicer proof of good standing with respect to
premium payments.

 

17

--------------------------------------------------------------------------------


 

(c)           Borrower shall not obtain any liability or casualty Policy unless,
in each case, such Policy is approved in advance by Lender (which approval shall
not be unreasonably withheld, delayed or conditioned), Lender’s interest is
included therein as provided in this Agreement, and such Policy is issued by a
Qualified Insurer.  With respect to property insurance, Borrower shall cause
certificates with respect to each Policy to be delivered to Lender as required
in this Section 7.5 and shall make available to Lender for review certified
copies of each Policy.  Borrower may provide any Insurance under a blanket
policy covering the Property and other property and assets, provided that the
blanket policy otherwise meets all requirements of this Agreement and the
blanket limit of such property insurance exceeds the cumulative amount of
Insurance required hereunder.  Borrower shall provide Lender with the statement
of values on file with the insurance carrier, which will be deemed to satisfy
Lender’s requirement for proof of allocated limit to the Property.

 

(d)           All Policies provided for or contemplated by this Section 7.5,
shall name Borrower as the insured and Lender as additional insured for any
general liability Policy and as a loss payee for any property Policy, as their
respective interests may appear.

 

(e)           All Policies provided for in this Section 7.5 shall contain
clauses or endorsements substantially to the effect that:

 

(1)           No Policy shall be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least thirty (30) days’ prior
written notice to Lender and any other party named therein as an insured; and

 

(2)           Each Policy shall provide that the issuers thereof shall give
written notice to Lender if the Policy has not been renewed thirty (30) days
prior to its expiration.

 

(f)            If at any time Lender is not in receipt of written evidence that
all Insurance required hereunder is in full force and effect, Lender shall have
the right (but not the obligation), upon five (5) Business Days prior written
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property and the Security, including the obtaining of such
Insurance as Lender, in its reasonable discretion, deems appropriate, and all
expenses incurred by Lender in connection with such action or in obtaining such
Insurance and keeping it in effect shall be paid by Borrower to Lender within
thirty (30) days, and until paid shall constitute part of the Obligations, shall
be secured by the Collateral Documents and shall bear interest at the Applicable
Default Rate until paid in full.

 

(g)           All Insurance (as applicable) and all renewals thereof shall
contain, in form and substance acceptable to Lender, a standard “Waiver of
Subrogation” endorsement, and an endorsement providing that in the event that
the Insurance is voided as to Borrower by reason of any act, failure to act or
negligence by Borrower, or any violation by Borrower of warranties,
declarations, or conditions, such Insurance shall continue for the benefit of
Lender.

 

(h)           Borrower shall at all times maintain in full force and effect
policies providing insurance against loss or damage to all of the citrus trees
on the Security and the crops growing thereon from time to time as more
particularly set forth in Section 7.5(a)(2), above.  Such policies shall contain
such coverages, terms and conditions, in such amounts, as Lender

 

18

--------------------------------------------------------------------------------


 

may specify in its reasonable discretion and shall name Lender as loss payee, as
allowable by the Federal Crop Insurance Program managed by the USDA Risk
Management Agency.  Promptly after the annual or other renewal, replacement, or
modification of any Crop and Tree Insurance policy required under
Section 7.5(a)(2), Borrower shall execute and deliver to Lender (or such other
party as Servicer shall direct) an assignment of indemnity for such policy with
an acknowledgment by the insurer (an “Assignment of Indemnity”); provided,
however, during the term that the Intercreditor Agreement is in effect, all
Assignments of Indemnity for policies covering Crops, as defined in the
Intercreditor Agreement, shall be in favor of, and delivered to, Rabo
Agrifinance, Inc., and all Assignments of Indemnity for other Crop and Tree
Insurance policies covering shall be in favor of, and delivered to Lender (or
such other party as Servicer shall direct).

 

7.6          Separation of Tax Parcel.  If reasonably required by Lender at any
time prior to repayment of the Loan, Borrower will cause the Mortgaged Real
Property to be separately assessed for ad valorem or similar tax assessment
purposes by any municipality and/or county having tax assessment authority over
the Mortgaged Real Property, so that the Mortgaged Real Property will not be
assessed in combination with any other property which is not encumbered by the
Mortgage.

 

7.7          [Intentionally omitted.]

 

7.8          [Intentionally omitted.]

 

7.9          Additional Lands. As and when Borrower acquires additional land
within boundaries of either of the specific orange grove development communities
referred to as Joshua Grove (located in the northeastern portion of DeSoto
County, Florida), or Bermont Grove (located in Charlotte County, Florida), which
groves and boundaries are depicted on Exhibit C attached hereto, then upon the
occurrence of any such acquisitions, Borrower shall grant to Lender a
first-priority lien and mortgage on such additional land, together with a title
insurance policy or policies satisfactory to Servicer.

 

7.10        Suppression Plan.  Borrower shall take customary steps reasonably
necessary to minimize, eliminate and eradicate disease threats, including but
not limited to greening and canker.  In connection therewith, Borrower shall
adopt and follow a reasonable suppression plan setting forth practices and
protocols for minimizing, eliminating and eradicating any such disease threats. 
Borrower shall provide to Servicer upon request from time to time (a) a copy of
the current version of such suppression plan, and (b) a report of the number of
citrus trees within the real property constituting the Security removed and the
number of citrus trees reset since the date of the last report delivered to
Lender.   Borrower shall not have any obligation to provide copies of such plan
or report unless and until requested by Servicer.

 

7.11        To Pay Unused Commitment Fee.  Borrower shall pay to Servicer
(allocable to and for the benefit of the holder of the RLOC Note) an annual
unused commitment fee equal to twenty-five (25) basis points multiplied by the
difference between (a) $25,000,000.00 and (b) the annual average daily
outstanding principal amount owed under the RLOC Note for the year for which
such fee is to be paid (the “RLOC Unused Commitment Fee”).  The RLOC Unused
Commitment Fee shall be calculated on February 5th of each year, commencing
February 5,

 

19

--------------------------------------------------------------------------------


 

2015, for the preceding calendar year and shall be due and payable on the date
that is fifteen (15) Business Days after February 5th of each year.  The RLOC
Unused Commitment Fee with respect to any partial year shall be prorated to the
number of days in the entire year.

 

7.12        Care of Security.

 

(a)           Borrower shall preserve and maintain the Security in good
condition and repair; reasonable and ordinary wear and tear excepted.

 

(b)           Borrower shall provide Lender copies of all fruit contracts
entered into subsequent to the Closing Date, calling for aggregate payments in
excess of $1,000,000.00.

 

7.13        Guaranties from Additional Subsidiaries.  Borrower shall obtain for
the benefit of Co-Lenders a guaranty (in form and substance satisfactory to
Servicer) of the Loans from each and every domestic Subsidiary that is formed or
acquired after the Closing Date that is a Material Subsidiary (except, with
Servicer’s prior written consent in Servicer’s sole discretion, Subsidiaries
acquired by Borrower following Closing and which have Acquired Indebtedness the
terms of which prohibit such Subsidiary or any Subsidiary thereof from executing
and delivering such a Guaranty).  The foregoing notwithstanding, no guaranty
shall be required from 734 Citrus Holdings, LLC, a Florida limited liability
company, or any of its subsidiaries, or any subsidiary formed solely for the
purpose of holding the stock or assets of Silver Nip Citrus, collectively, 
“Silver Nip”), provided that (a) existing debt instruments of Silver Nip in
favor of Prudential Mortgage Capital Company, LLC, prohibit the guaranty of the
Loans, (b) Silver Nip shall become a Guarantor upon termination of such debt
instruments, and (c) so long as Silver Nip is not a Guarantor, neither Borrower
nor any Subsidiary, nor any Guarantor, shall transfer any assets to Silver Nip
without the prior written consent of Lender, which consent shall not be
unreasonably withheld.  Borrower represents that, to its knowledge after
conducting customary due diligence, as of the date of this Agreement 734 Citrus
Holdings, LLC is the sole owner of the citrus operation known as Silver Nip
Citrus.

 

7.14        Notice of Change of Status.  Borrower agrees that it shall notify
Servicer upon the occurrence of any of the following:

 

(a)           Within thirty (30) days, upon commencement of any litigation
including any arbitration or mediation or of any proceedings before any
governmental agency, which, if determined adverse to such Borrower or its
Subsidiaries, is reasonably likely to have a material adverse effect as to the
business, operations, properties, assets or condition, financial or other, of
Borrower and its Subsidiaries, taken as a whole; or

 

(b)           Within five (5) Business Days, upon receipt by Borrower or any
Subsidiary of any notice of, or the occurrence of any event constituting (or any
event which with the giving of notice or the passage of time, or both, would
constitute) a default under any material contract for the sale of fruit grown on
the Property which is reasonably likely to have a material adverse effect as to
the business, operations, properties, assets or condition, financial or other,
of Borrower and its Subsidiaries, taken as a whole.

 

20

--------------------------------------------------------------------------------


 

8.                                      RESTRICTIVE COVENANTS.

 

Borrower each jointly and severally covenant and agree that so long as the Notes
(or any of them) shall be outstanding:

 

8.1                               Debt Service Coverage Ratio. The Borrower
shall at all times maintain a Debt Service Coverage Ratio of not less than 1.10
to 1.00, as determined to the satisfaction of Lender in accordance with the
definitions set forth herein and in accordance with GAAP, which ratio shall be
tested as of September 30 of each year, commencing September 30, 2015.

 

8.2                               Tangible Net Worth.  From and after March 30,
2015, Consolidated Tangible Net Worth shall not be less than the sum of
$160,000,000.00, increased on and as of October 1 of each year, commencing
October 1, 2015, by an amount equal to ten percent (10%) of Consolidated Net
Income for the immediately preceding fiscal year, but which amount shall not be
decreased in the event of a Consolidated Net Loss for any fiscal year.  The
amount of Consolidated Tangible Net Worth shall be tested and reported to Lender
as of the last day of each fiscal quarter.

 

8.3                               Current Ratio.  Borrower shall at all times
maintain a Consolidated Current Ratio of not less than 1.50 to 1.00, which ratio
shall be tested as of the last day of each fiscal quarter.

 

8.4                               Debt to Total Assets Ratio.  Borrower shall at
all times maintain a ratio of Consolidated Debt to Consolidated Total Assets of
not greater than 0.625 to 1.000, which ratio shall be tested as of the last day
of each fiscal quarter.  For purposes of computing this ratio, the terms
Consolidated Debt and Consolidated Total Assets shall not be deemed to include
any assets or liabilities required to be shown on the books of Alico as a result
of the Terra Land Sale.

 

8.5                               Restricted Payments.  Borrower will not, and
will not permit any Subsidiary, Affiliate or Guarantor to directly or
indirectly, make any Restricted Payment or incur any liability to make any
Restricted Payment unless, immediately before and after giving effect to such
action:  (a) there shall not exist any Event of Default or event which, with the
giving of notice or lapse of time or both, would become an Event of Default; or
(b) the making of such Restricted Payment shall have no material effect upon
Borrower’s ability to fund all payments of principal and interest to become due
under the Notes or this Agreement during the following twelve (12) months from
net cash flow or from cash on hand or in banks.

 

8.6                               Merger, Consolidation, Sale or Lease.

 

(a)                                 Neither Borrower nor any of Guarantor will
consolidate with or merge into any Person, or permit any Person to merge into
it, or sell, transfer or otherwise dispose of all or substantially all of its
properties and assets, unless:

 

(1)                                 the successor formed by or resulting from
such consolidation or merger or the transferee to which such sale, transfer or
other disposition shall be made shall be a solvent entity duly organized and
existing under the laws of the United States of America or any State thereof,
and duly authorized to transact business in the State of Florida;

 

21

--------------------------------------------------------------------------------


 

(2)                                 the due and punctual performance and
observance of all the obligations, terms, covenants, agreements and conditions
of this Agreement, the Collateral Documents and the Notes to be performed or
observed by Borrower or any Guarantor, as applicable, shall, by written
instrument furnished to the holder of the Notes, be expressly assumed by such
successor or transferee; and

 

(3)                                 at the time of such transaction and
assumption, and immediately after giving effect thereto, no Event of Default or
event which, with notice or lapse of time or both, would constitute an Event of
Default, shall have occurred and be continuing.

 

(b)                                 Notwithstanding anything to the contrary in
this Section 8.6, the direct or indirect ownership of Borrower or Guarantor
shall not be changed in any manner, and no portion thereof or interest therein
shall be directly or indirectly assigned, pledged or transferred in any manner,
in each case which affects or may affect such ownership by more than twenty-five
percent (25%) of any individual entity, whether voluntarily or by operation of
law, without in each case the prior written reasonable consent of Servicer.  The
restriction set forth in this Section 8.6(b) shall not be deemed to prohibit
assignments, pledges or transfers of ownership interests in publicly-traded
entities.

 

(c)                                  Borrower shall not sell, convey, assign,
lease, mortgage, encumber, pledge or otherwise transfer the Security, or any
portion thereof or any interest therein, in whole or in part, to any other
party, whether voluntarily or by operation of law or otherwise (except as
otherwise expressly permitted by this Agreement); provided that this
Section 8.6(c) shall not prohibit (i) the purchase and sale of inventory in the
ordinary course of business by Borrower or any Subsidiary, (ii) the acquisition
or lease (pursuant to an operating lease) of any other asset in the ordinary
course of business by Borrower or any Subsidiary, (iii) the sale of surplus,
obsolete or worn-out equipment or other property in the ordinary course of
business by Borrower or any Subsidiary, (iv) the sale or transfer of encumbered
fixtures or equipment provided that such sales or transfers are replaced with
fixtures and equipment with equivalent or greater value and further provided
such replacement equipment is and remains free and clear of all other liens,
other than the liens in favor of Servicer, including vendor’s liens, or (v) the
sale of any investments described in Section 8.9(a)—(g) in the ordinary course
of business.

 

(d)                                 [Intentionally Omitted].

 

(e)                                  Lender shall not be required to demonstrate
any actual impairment of its security or any increased risk of default hereunder
in order to establish the existence of an Event of Default in any violation of
any of the terms and conditions of clauses (a) through (c) of this Section 8.6. 
This provision shall apply to every sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer in violation of such clauses of this Section,
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous sale, conveyance, alienation, mortgage, encumbrance, pledge or
transfer.  Any sale, conveyance, alienation, mortgage, encumbrance, pledge or
transfer of the Collateral made in contravention of clauses (a) through (d) of
this Section shall constitute an Event of Default and at the option of Lender,
shall be null and void and of no force and effect.

 

22

--------------------------------------------------------------------------------


 

8.7                               Transactions with Affiliates.  Borrower will
not, and will not permit any Subsidiary to, engage in any transaction with an
Affiliate on terms more favorable to the Affiliate than would have been
obtainable in arm’s-length dealing in the ordinary course of business with a
Person not an Affiliate (excluding Restricted Payments permitted hereunder). 
Borrower hereby agrees that, to the extent there are any inter-company loans
involving Borrower and/or any Subsidiary on a date on which an Event of Default
exists, no payment of any amounts owing in connection therewith may be made
until the earlier of Lender’s written waiver or acceptance of a cure of such
Event of Default, or the repayment in full of all amounts owing to Lender in
connection with the Loan.  To the extent any amounts are received in any manner
whatsoever in connection with such inter-company loans by an obligee thereof
during the period described in the immediately preceding sentence, such amounts
shall be held in trust for and paid over to Lender until Lender is in receipt of
all amounts owing to Lender in connection with the Loan. The acquisition of
Silver Nip and related transactions necessary to effect such acquisition shall
not be prohibited by this Section 8.7.

 

8.8                               Encumbrances on and Transfers of the
Collateral.

 

(a)                                 Except for Permitted Encumbrances, Borrower
will not create, incur, assume or suffer to exist, or permit any Subsidiary to
create, incur, assume or suffer to exist, any Lien on any of the Security or any
interest therein.

 

(b)                                 Except as expressly permitted by this
Agreement, Borrower will not sell, convey, lease, assign or otherwise transfer
all or any of the Security or any interest therein whether voluntarily or by
operation of law.

 

8.9                               Investments.  If an Event of Default shall
have occurred and be continuing or if immediately after giving effect to such
investment, an Event of Default shall have occurred and be continuing, Borrower
shall not, and shall cause its Subsidiaries to not, make any investment except
for:

 

(a)                                 investments in or loans to Borrower or any
Guarantor, or wholly owned Subsidiaries of Borrower or any Guarantor;

 

(b)                                 direct obligations of or obligations
unconditionally guaranteed by the United States of America and maturing within
one (1) year from the date of acquisition;

 

(c)                                  commercial paper maturing no more than two
hundred seventy (270) days from the date of issuance which is rated as least P-2
or A-2 by Moody’s or Standard & Poor’s;

 

(d)                                 certificates of deposit issued by commercial
banks located in the United States having “investment grade” ratings from a
major rating agency and having capital, surplus and undivided profits
aggregating at least $250,000,000.00;

 

(e)                                  investments in assets which are used by
Borrower or any Subsidiary of Borrower in the ordinary course of business;

 

(f)                                   money market funds; or

 

23

--------------------------------------------------------------------------------


 

(g)                                  loans to Affiliates that comply with the
terms of Section 8.7.

 

(h)                                 investments to the extent that the
consideration for any such investment is common equity shares of Alico (and cash
in lieu of fractional shares); provided, however, that no such investment may be
made if such investment would create, result in, or constitute an Event of
Default or the occurrence of a Change of Control Date;

 

9.                                      DEFINITIONS.

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

 

“Acquired Indebtedness” means Debt of a Subsidiary acquired on or after the
Closing Date, or a person merged or consolidated with a Borrower or any
Subsidiary on or after the Closing Date, and Debt otherwise assumed by any
Borrower or any Subsidiary in connection with the acquisition of assets or
equity interests, where such acquisition, merger or consolidation is not
prohibited by this Agreement; provided, that such Debt shall have been in
existence prior to the respective acquisition of assets or equity interests and
shall not have been incurred in contemplation thereof or in connection therewith
(provided that no modification, amendment or waiver of the terms of such Debt in
contemplation thereof or in connection therewith shall be deemed to be an
incurrence in contemplation thereof or in connection therewith, other than a
modification or amendment creating a prohibition or restriction on the guaranty
by such Subsidiary of the Debt of another Person).

 

“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with either or both of Borrower or any
Subsidiary. For purposes of this definition, “control” means the power to direct
the management and policies of a Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” is defined in the preamble to this Agreement.

 

“ALDI” is defined in the preamble to this Agreement.

 

“Alico” is defined in the preamble to this Agreement.

 

“Alico-Agri” is defined in the preamble to this Agreement.

 

“Alico Fruit” is defined in the preamble to this Agreement.

 

“Amended and Restated Mortgage” is defined in Section 1.4 of this Agreement.

 

“Applicable Default Rate” means the Monetary Default Rate or the Non-Monetary
Default Rate, as the case may be, applicable to all or a portion of each Note,
as set forth in Section 6.1(b) hereof, after the occurrence of and during the
continuance of a Monetary Default or a Non-Monetary Default hereunder.

 

“Assignment of Contracts” is defined in Section 1.4 of this Agreement.

 

24

--------------------------------------------------------------------------------


 

“Assignment of Permits” is defined in Section 1.4 of this Agreement.

 

“Borrower” is defined in the preamble to this Agreement.

 

“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks are authorized or required to close under the applicable laws
of the State of Florida, or are in fact closed in the State of Florida.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Change of Control Date” is defined in Section 6.4 of this Agreement.

 

“Citrus Nursery” is defined in the preamble to this Agreement

 

“Closing” means the execution and delivery of this Agreement and the other
Collateral Documents.

 

“Closing Date” means the date of this Agreement.

 

“Co-Lenders” is defined in the preamble to this Agreement.

 

“Collateral” means all property and assets, and proceeds thereof, subjected, or
intended to be subjected, at any time to the Liens of any of the Collateral
Documents.

 

“Collateral Documents” is defined in Section 1.4 of this Agreement.

 

“Consolidated Current Ratio” means the ratio of Current Assets to Current
Liabilities, computed on a consolidated basis.

 

“Consolidated Debt” means all Debt shown on the consolidated balance sheet of
Alico and its Subsidiaries.

 

“Consolidated EBITDA” shall mean for any period, the total of the following,
each calculated without duplication for the Borrower and its Subsidiaries for
such period: (i) net income; plus (ii) any provision for (or less any benefit
from) income taxes included in determining such net income; plus (iii) interest
expense deducted in determining such net income; plus (iv) amortization and
depreciation expense deducted in determining such net income; minus (v) cash
dividends paid; minus (vi) extraordinary income; minus (vii) gains from the sale
of assets (excluding any gains from the sale of assets in the ordinary course of
business); plus (viii) cash proceeds from sale of assets; plus (ix) collections
of mortgages and notes receivable; and plus (x) any non-cash extraordinary
losses.

 

“Consolidated Net Income” means the net income of Alico and its consolidated
Subsidiaries for a fiscal year, after eliminating inter-company items, all as
consolidated and determined in accordance with GAAP.

 

25

--------------------------------------------------------------------------------


 

“Consolidated Net Loss” means any net loss incurred by Alico and its
consolidated Subsidiaries for a fiscal year, after eliminating inter-company
items, all as consolidated and determined in accordance with GAAP.

 

Consolidated Tangible Assets” means, as of the date of determination thereof,
the total of all assets of Alico and its consolidated subsidiaries which would
appear on the asset side of the consolidated balance sheet of Alico prepared in
accordance with GAAP, less (without duplication of deductions) the sum of the
following:

 

(a)                                 the amount at which intangible assets (such
as patents, patent rights, trademarks, trademark rights, trade names,
copyrights, licenses, goodwill, or other items treated as intangible under GAAP)
are carried on such balance sheet;

 

(b)                                 deferred income taxes and other deferred
credits or items appearing on said balance sheet as non-current liabilities and
not otherwise deducted from such assets;

 

(c)                                  depreciation and asset valuation reserves;

 

(d)                                 the amount, if any, at which any of the
ownership interests of Alico and its Subsidiaries appear on the asset side of
such balance sheet; and

 

(e)                                  all restricted investments of Alico and its
Subsidiaries.

 

“Consolidated Tangible Net Worth” means the aggregate amount of total
shareholders’ equity as determined from the consolidated balance sheet of Alico
and its consolidated subsidiaries, prepared in accordance with GAAP, less the
net book value of all assets of Borrower and its Subsidiaries which would be
treated as intangibles under GAAP, including, without limitation, deferred
charges, franchise rights, non-compete agreements, goodwill, unamortized debt
discount, patents, patent applications, trademarks, trade names, copyrights,
licenses and premiums on purchased assets.

 

“Consolidated Total Assets” means the aggregate of, as of the date of
determination thereof, all assets shown on the consolidated balance sheet of
Alico and its consolidated subsidiaries.

 

“Consolidated Total Liabilities” means, as of the date of determination thereof,
the aggregate of all liabilities which in accordance with GAAP would be so
classified and appear as liabilities on the consolidated balance sheet of Alico
and its consolidated subsidiaries.

 

“Crop Financing” means financing for purposes of payment of expenses incurred in
the production of Crops.

 

“Crops” has the meaning set forth in the Intercreditor Agreement.

 

“Current Assets” means, as of the date of determination thereof, the aggregate
of all assets which in accordance with GAAP would be so classified and appear as
current assets on the consolidated balance sheet of Alico and its consolidated
subsidiaries.

 

26

--------------------------------------------------------------------------------


 

“Current Liabilities” means, as of the date of determination thereof, the
aggregate of all liabilities which in accordance with GAAP would be so
classified and appear as current liabilities on the consolidated balance sheet
of Alico and its consolidated subsidiaries.

 

“Debt” means, at any time, with respect to any Person, without duplication:

 

(a)                                 All obligations of such Person for borrowed
money (including, without limitation, all obligations of such Person evidenced
by any debenture, bond, note, commercial paper or Security, but also including
all such obligations for borrowed money not so evidenced);

 

(b)                                 All obligations of such Person, to pay the
deferred purchase price of property or services, all conditional sale
obligations of such Person and all obligations of such Person under any title
retention agreements, provided that trade or accounts payable incurred in the
ordinary course of business of such Person shall be excluded from this clause
(b);

 

(c)                                  All Capital Lease obligations of such
Person;

 

(d)                                 All obligations for borrowed money secured
by any Lien existing on Property owned by such Person (whether or not such
obligations have been assumed by such Person or recourse in respect thereof is
available against such Person);

 

(e)                                  All reimbursement obligations under any
letter of credit or instruments serving a similar function issued or affected
for its account; and

 

(f)                                   All obligations of such person pursuant to
any judgment or order issued by a court of any settlement of any litigation.

 

(g)                                  Debt of a Person shall include all
obligations of such Person of the character described in clause (a) through
clause (g) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP.

 

“Debt Service Coverage Ratio” shall mean the ratio of (i) Consolidated EBITDA
for the fiscal year being measured, to (ii) interest expense calculated without
duplication for Borrower and its Subsidiaries for such period, plus the current
portion of any long-term debt, excluding any amounts due upon the final maturity
of such long-term debt, of Borrower and its Subsidiaries calculated without
duplication, as of such date of calculation.

 

“Discount Date” is defined in Section 6.3(d) of this Agreement.

 

“Entity” means a corporation, limited liability company, partnership, joint
venture, trust or any other organization, or an unincorporated organization or a
government or any agency or political subdivision thereof.

 

“Equity Investors” means 734 Investors, LLC and its members.

 

27

--------------------------------------------------------------------------------


 

“ERISA” has the meaning specified in Section 3.10.

 

“Events of Default” has the meaning specified in Section 10.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Existing Credit Agreement” is defined in the recitals to this Agreement.

 

“Financial Information” is defined in Section 3.1 of this Agreement.

 

“GAAP” means, as to a particular Entity and at a particular time of
determination, such accounting principles as, in the opinion of the independent
public accountants regularly employed by such Entity, conform at such time of
determination to generally accepted accounting principles.

 

“Guarantor” means any domestic Material Subsidiary that is required under
Section 7.13 to guaranty the loans or any entity that does, in fact, guaranty
the Loans.

 

“Guaranty” means any agreement or undertaking by any Person to guarantee all or
any portion of the Loans given to one or more Co-Lenders by a Guarantor.

 

“Insurance” is defined in Section 7.5 of this Agreement.

 

“Insurance Premiums” is defined in Section 7.5(b) of this Agreement.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement executed of
even date herewith between and among MetLife, Rabo and NEL.

 

“Interest Rate” means the interest rate or rates specified from time to time in
each respective Note.

 

“Lender” is defined in the preamble to this Agreement.

 

“LIBOR Term Loan A” is defined in Section 1.1 of this Agreement.

 

“LIBOR Term Loan B” is defined in Section 1.1 of this Agreement.

 

“LIBOR Term Maturity Date” means November 1, 2029.

 

“LIBOR Term Note A” is defined in Section 1.2(c) of this Agreement.

 

“LIBOR Term Note B” is defined in Section 1.2(d) of this Agreement.

 

“Lien” means any mortgage, lien, pledge, security interest, encumbrance or
charge of any kind, whether or not consensual, any conditional sale or other
title retention agreement or any Capital Lease.

 

28

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Collateral Documents, the Guaranty
and any other guaranties related to the obligations hereunder, the Unsecured
Indemnity, and any Notes.

 

“Loans” is defined in Section 1.1 of this Agreement.

 

“Maintenance Capital Expenditures” shall mean, for any period calculated without
duplication, the aggregate cost incurred during such period in connection with
the maintenance, restoration or replacement of capital assets in the ordinary
course of business as documented satisfactorily to the Lender.

 

“Margin Stock” is defined in Section 3.11 of this Agreement.

 

“Material Subsidiary” means any Subsidiary that, as of the last day of the
fiscal quarter of Alico most recently ended, had assets with a value in excess
of 10% of the Consolidated Total Assets.

 

“Maturity Date” means any or all of the MetLife Fixed Term Maturity Date, the
NEL Fixed Term Maturity Date, the LIBOR Term Maturity Date and/or the RLOC
Maturity Date, as the context may require.

 

“Maximum Lawful Rate” means the maximum non-usurious interest rate that at any
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the Notes and as provided for herein or the other Loan
Documents under the laws of the State of Florida or under the laws of such other
state(s) whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Met Fixed Rate Term Note” is defined in Section 1.2(a) of this Agreement.

 

“MetLife” is defined in the preamble to this Agreement.

 

“MetLife Fixed Rate Term Loan” is defined in Section 1.1 of this Agreement.

 

“MetLife Fixed Term Maturity Date” means November 1, 2029.

 

“Monetary Default” means the failure of Borrower to pay any principal, interest,
or other sum due under the Notes, this Agreement, or any other Loan Document
when due without regard to any grace or cure period contained herein on in any
other applicable Loan Document.

 

“Monetary Default Rate” means the lesser of the Maximum Lawful Rate or Fifteen
Percent (15%) per annum.

 

“Mortgage” is defined in Section 1.4 of this Agreement.

 

“NEL” is defined in the preamble to this Agreement.

 

“NEL Fixed Rate Term Loan” is defined in Section 1.1 of this Agreement.

 

“NEL Fixed Rate Term Note” is defined in Section 1.2(b) of this Agreement.

 

29

--------------------------------------------------------------------------------


 

“NEL Fixed Term Maturity Date” means November 1, 2029.

 

“New Mortgage” is defined in Section 1.4 of this Agreement.

 

“Non-Monetary Default” means any Event of Default described herein or in any
other Loan Document other than a Monetary Default.

 

“Non-Monetary Default Rate” means the lesser of the Maximum Lawful Rate or Five
Percent (5%) per annum over the then applicable Interest Rate.

 

“Note” and “Notes” are defined in Section 1.2 of this Agreement.

 

“Notices” is defined in Section 11.6 of this Agreement.

 

“OFAC” is defined in Section 3.18 of this Agreement.

 

“Original Borrowers” is defined in the recitals to this Agreement.

 

“Original Credit Documents” is defined in Section 1.9 of this Agreement.

 

“Original Loans” is defined in the recitals to this Agreement.

 

“Origination Fee” is defined in Section 11.2 of this Agreement.

 

“Permitted Encumbrances” shall be defined as set forth in the Mortgage.

 

“Permitted Holders” means, collectively, (a) Remy W. Trafelet, (b) The 734 2008
Trust U/T/A October 2, 2008; provided John Cleary has sole voting and investment
control over such trust, and (c) George R. Brokaw; in each case together with
any trust or trusts established for the benefit of any individual Permitted
Holder or the benefit of any family member (including his spouse, descendants,
spouses of his descendants, and the estates of any of them) of any individual
Permitted Holder; provided such individual Permitted Holder has sole voting and
investment control over each such trust.

 

“Permitted Operating Lien” means collectively, all liens granted pursuant to
that certain Credit Agreement, dated as of even date herewith, by and between
Borrower and Rabo, as lender (as amended, restated, supplemented or otherwise
modified from time to time, excluding any amendment, restatement,
supplementation or modification that extends the duration or increases the
amount of the credit provided thereby, collectively, the “RAF Credit
Agreement”), and any liens securing indebtedness refinancing, extending or
renewing the RAF Credit Agreement or otherwise providing similar credit to the
Borrowers that is reasonably satisfactory to Servicer and subject to an
intercreditor agreement reasonably satisfactory to Servicer.

 

“Person” includes an individual or any Entity.

 

“Plan” is defined in Section 3.10 of this Agreement.

 

“Plant World” is defined in the preamble to this Agreement.

 

30

--------------------------------------------------------------------------------


 

“Policies” and “Policy” are defined in Section 7.5(b) of this Agreement.

 

“Prepayment Date” is defined in Section 6.4 of this Agreement.

 

“Prepayment Notice” is defined in Section 6.4 of this Agreement.

 

“Prepayment Price” is defined in Section 6.3(d) of this Agreement.

 

“Property” means the land encumbered by the Mortgage from time to time.

 

“Qualified Insurer” is defined in Section 7.5(b) of this Agreement.

 

“Rabo” is defined in the preamble to this Agreement.

 

“Release Price” is defined in Section 2.1(b) of this Agreement.

 

“Required Lenders” means, at any time, Co-Lenders having (i) Loans outstanding,
(ii) and any (ii) commitments to make Loans, that taken together, represent more
than 50% of the sum of all (A) Loans outstanding and (B) such commitments to
make Loans at such time.

 

“Restricted Payment” shall mean any direct or indirect dividend or other
distribution (in cash, stock or in any other form of property) or any repurchase
or redemption of capital stock or other applicable ownership interest.

 

“RLOC Loan” is defined in Section 1.1 of this Agreement.

 

“RLOC Maturity Date” means November 1, 2019.

 

“RLOC Note” is defined in Section 1.2(e) of this Agreement.

 

“RLOC Unused Commitment Fee” is defined in Section 7.11 of this Agreement.

 

“Security” shall have the same meaning set forth in Section 1.4.

 

“Servicer” is defined in the preamble to this Agreement.

 

“Subsidiary” means any Entity at least a majority of whose outstanding stock or
membership or other equity interests having ordinary voting power for the
election of a majority of the members of the board of directors (or other
governing body) of such Entity (other than stock having such power only by
reason of the happening of a contingency) shall at the time be owned directly or
indirectly by Alico.

 

“Swap” is defined in Section 2.2(a) of this Agreement.

 

“Terra Land Sale” means that certain real property sale transaction between
Borrower and Terra Land Company, closed on or about November 21, 2014.

 

“Title Policy” is defined in Section 2.1(f) of this Agreement.

 

31

--------------------------------------------------------------------------------


 

“Treasury Rate” is defined in Section 6.3(d) of this Agreement.

 

“Unsecured Indemnity” is defined in Section 1.4 of this Agreement.

 

All accounting terms used herein and not expressly defined in this Agreement
shall have the meanings respectively given to them in accordance with GAAP as it
exists at the date of applicability thereof.

 

10.                               DEFAULTS AND REMEDIES.

 

10.1                        Events of Default; Acceleration.  If one or more of
the following events (herein called “Events of Default”) shall occur for any
reason whatsoever (and whether such occurrence shall be voluntary or involuntary
or be effected by operation of law or pursuant to any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body):

 

(a)                                 default in the payment of any interest upon,
or any scheduled installment payment of principal under, any of the Notes when
such interest or installment payment becomes due and payable which default in
payment remains outstanding for five (5) Business Days; or

 

(b)                                 default in the payment of principal of (and
Prepayment Price, if any, on) any of the Notes when and as the same shall become
due and payable, whether at maturity or at a date fixed for principal payment or
prepayment (including, without limitation, a principal payment or prepayment as
provided in Section 6), or by acceleration or otherwise, but not including any
scheduled quarterly installment payment of principal which is addressed in
subsection (a) above in this Section 10.1; or

 

(c)                                  default in the performance or observance of
any other covenant, agreement or condition contained herein, or in any of the
Notes or the Mortgage, or any other document or instrument relating to the Loan,
and such non-monetary default shall not have been cured on or before the
expiration of thirty (30) days after written notice thereof is sent by Lender to
Borrower; provided, however, that if due to its nature any such default is not
susceptible of cure within thirty (30) days, then the same shall not constitute
an Event of Default if Borrower has promptly instituted steps to cure such
default and the same is cured within a reasonable time, not to exceed six (6)
months after notice in any event; or

 

(d)                                 Borrower or any Guarantor shall file a
petition seeking relief for itself under Title 11 of the United States Code, as
now constituted or hereafter amended, or an answer consenting to, admitting the
material allegations of or otherwise not controverting, or shall fail to timely
controvert, a petition filed against Borrower or such Guarantor seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended; or Borrower or any Guarantor shall file such a petition or answer with
respect to relief under the provisions of any other now existing or future
bankruptcy, insolvency or other similar law of the United States of America or
any State thereof or of any other country or jurisdiction providing for the
reorganization, winding-up or liquidation of Entities or an arrangement,
composition, extension or adjustment with creditors; or

 

32

--------------------------------------------------------------------------------


 

(e)                                  a court of competent jurisdiction shall
enter an order for relief which is not stayed within sixty (60) days from the
date of entry thereof against Borrower or any Guarantor under Title 11 of the
United States Code, as now constituted or hereafter amended; or there shall be
entered an order, judgment or decree by operation of law or by a court having
jurisdiction in the premises which is not stayed within sixty (60) days from the
date of entry thereof adjudging Borrower or any Guarantor a bankrupt or
insolvent, or ordering relief against Borrower or any Guarantor, or approving as
properly filed a petition seeking relief against Borrower or any Guarantor,
under the provisions of any other now existing or future bankruptcy, insolvency
or other similar law of the United States of America or any State thereof or of
any other country or jurisdiction providing for the reorganization, winding-up
or liquidation of Entities or an arrangement, composition, extension or
adjustment with creditors, or appointing a receiver, liquidator, assignee,
sequestrator, trustee, custodian or similar official of Borrower or any
Guarantor, or of any substantial part of the property of any of them, or
ordering the reorganization, winding-up or liquidation of the affairs of any of
them; or any involuntary petition against Borrower or any Guarantor seeking any
of the relief specified in this clause shall not be dismissed within sixty (60)
days of its filing; or

 

(f)                                   Borrower or any Guarantor shall make a
general assignment for the benefit of its creditors; or Borrower or any
Guarantor shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, sequestrator, trustee, custodian or similar
official of Borrower or such Guarantor or of all or any substantial part of the
property of any of them; or Borrower or any Guarantor shall have admitted to its
insolvency or inability to pay, or shall have failed to pay, its debts generally
as such debts become due; or Borrower or any Guarantor, or their respective
directors or majority members shall take any action to dissolve or liquidate any
Borrower Guarantor (it being understood that any merger of, or sale of interest
in, any Borrower or Guarantor permitted under Section 8.4(a) shall not be
considered to be a dissolution or liquidation under this Section 10.1(f); or

 

(g)                                  Borrower or any Guarantor shall (1) engage
in any non-exempted “prohibited transaction,” as defined in Sections 406 of
ERISA and Section 4975 of the Internal Revenue Code of 1986, as amended,
involving any Plan, or (2) the Pension Benefit Guaranty Corporation shall
institute proceedings to terminate any Plan, if the occurrences described in
either (1) or (2) could reasonably be expected to result in liability of
Borrower or any Subsidiary in an aggregate amount exceeding $5,000,000.00; or

 

(h)                                 any representation or warranty made by
Borrower in Section 3 hereof or by Borrower or Guarantor in any Collateral
Document or in any certificate or instrument furnished in connection therewith
shall prove to have been false or misleading in any material respect as of the
date made; or

 

(i)                                     the dissolution of Borrower or of
Guarantor, whether by operation of law or otherwise (other than for failure to
timely file annual reports, if such reports are filed and the applicable
Borrower or Guarantor is re-instated within ten (10) days after written notice
thereof is sent by Lender to Borrower); or

 

(j)                                    if any Guaranty is terminated or any
Guarantor attempts to withdraw, cancel or disclaim any Guaranty; or

 

33

--------------------------------------------------------------------------------


 

(k)                                 if any default or event of default occurs
(after applicable notice and cure period(s)) under any other agreement or
obligation of Borrower or any Guarantor, to Lender, or with respect to any other
loan from Lender to Borrower or any Guarantor, or any other agreement between
Lender and Borrower or any Guarantor; or

 

(l)                                     if any event or condition occurs that
enables or permits (with all applicable grace periods having expired) the holder
or holders of any indebtedness in excess of $17,500,000.00 of Borrower or any
Guarantor to cause such indebtedness to become due, and if such indebtedness is
not discharged or such event or condition has not been cured on or before the
expiration of ten (10)  Business Days from the occurrence thereof;

 

then, at the option of Servicer, the entire outstanding principal amount of the
Notes, together with (1) all accrued but unpaid interest on the outstanding
principal amount of the Notes, (2) an amount equal to the Prepayment Price
(except that, for purposes of such computation, the Prepayment Date shall be
deemed to be the date upon which the holder of the Notes shall have declared the
Notes to be due and payable) and (3) accrued interest on all of the foregoing
computed at the Default Rate from and after the date of the Event of Default,
shall, at Lender’s option, immediately become due and payable without notice or
demand to Borrower.

 

Borrower shall be obligated to notify Lender, in accordance with Section 11.6
below, immediately upon the occurrence of any event, act or omission
constituting an Event of Default, other than an Event of Default pursuant to
paragraphs 10.1(a) or (b) above.

 

10.2                        Suits for Enforcement.  In case an Event of Default
shall occur and be continuing, the holder of the Notes may proceed to protect
and enforce its rights by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant contained in
the Notes or in this Agreement or in any Collateral Document or in aid of the
exercise of any power granted in the Notes or in this Agreement or in any
Collateral Document or may proceed to enforce the payment of the Notes or to
enforce any other legal or equitable right of the holder of the Notes. Borrower
agrees that its obligations under Section 6, including without limitation any
applicable Prepayment Price, are of the essence of this Agreement, and upon
application to any court of equity having jurisdiction in the premises, the
holder of the Notes shall be entitled to a decree against Borrower requiring
specific performance of such obligations.

 

10.3                        Remedies Not Waived.  No course of dealing between
the holder of any Note and Borrower or any delay or failure on the part of any
holder in exercising any rights under the Notes or under any Collateral Document
or hereunder shall operate as a waiver of any rights of such holder.

 

10.4                        Remedies Cumulative. No remedy herein or in the
Notes or in any Collateral Document conferred upon the holder of the Notes is
intended to be exclusive of any other remedy and each and every remedy shall be
in addition to every other remedy given hereunder or under the Notes or under
any Collateral Document or now or hereafter existing at law or in equity or by
statute or otherwise.

 

34

--------------------------------------------------------------------------------


 

10.5                        Costs and Expenses.  Borrower shall pay to the
holder of any Note, to the extent permitted under applicable law, all reasonable
out-of-pocket expenses incurred by such holder as shall be sufficient to cover
the cost and expense of enforcing such holder’s rights under such Note and any
Collateral Document or the collecting and foreclosing upon, or otherwise dealing
with, the Collateral, or participating in any litigation or bankruptcy
proceeding for the protection or enforcement of the holder’s collateral or claim
against Borrower or otherwise incurred in connection with the occurrence of an
Event of Default, said expenses to include reasonable compensation to the
attorneys and counsel of such holder for any services rendered in that
connection, upon the Notes held by such holder.

 

11.                               MISCELLANEOUS.

 

11.1                        Loss, Theft, Destruction or Mutilation of Note. 
Upon receipt of evidence satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and, in the case of any such loss, theft
or destruction, upon receipt of a bond of indemnity reasonably satisfactory to
Borrower or, in the case of any such mutilation, upon surrender and cancellation
of such Note, Borrower will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Note, a new promissory note of like tenor and unpaid
principal amount and dated the date of, or, if later, the date to which interest
has been paid on, the lost, stolen, destroyed or mutilated Note. In the case of
a holder of such Note which is an institutional lender with credit comparable to
that of the Co-Lenders as of the date of this Agreement, such lender’s own
unsecured agreement of indemnity shall be deemed satisfactory to Borrower.

 

11.2                        Fees and Expenses.  The parties acknowledge that
Borrower has paid to Lender the sum of $200,000.00, constituting a portion of a
non-refundable origination fee, which fee shall be in the total amount of
$400,000.00 (the “Origination Fee”).  At or prior to Closing, Borrower shall pay
to Lender the additional sum of $200,000.00, constituting the balance of the
Origination Fee.  In addition to the Origination Fee, Borrower shall pay all
costs of executing and closing this Agreement and the Collateral Documents
including, without limitation, each Co-Lender’s outside attorney’s fees and
expenses, Borrower’s attorney’s fees and expenses, title insurance with
endorsements, and all title abstract costs, recording costs, and all related
expenses.  Borrower’s obligations under this Section 11.2 shall survive the
payment or prepayment of the Notes.

 

11.3                        Stamp Taxes, Recording Taxes and Fees, etc. 
Borrower will pay, and save each Co-Lender and any subsequent holder of the
Notes harmless against, any and all liability (including any interest or penalty
for non-payment or delay in payment) with respect to documentary stamp tax,
intangible tax, recording taxes and fees, and any other taxes or charges (other
than any such charge or tax incurred upon a transfer of the Notes by any
Co-Lender), and all recording and filing fees which may be payable or determined
to be payable in connection with the transactions contemplated by this Agreement
and the Collateral Documents, including, without limitation, the issuance and
delivery of the Notes, the execution, delivery, filing and recording of the
Collateral Documents and financing statements related thereto, or any
modification, amendment or alteration thereof. The obligations of Borrower under
this Section 11.3 shall survive the payment or prepayment of the Notes.

 

35

--------------------------------------------------------------------------------


 

11.4                        Successors and Assigns; Joint and Several
Obligations.  All covenants, agreements, representations and warranties made
herein, in the Collateral Documents and in the Notes or in certificates
delivered in connection herewith by or on behalf of Borrower shall survive the
issuance and delivery of the Notes to Lender, and shall bind the successors and
assigns of Borrower, whether so expressed or not, and all such covenants,
agreements, representations and warranties shall inure to the benefit of
Lender’s successors and assigns, including any subsequent holder of any of the
Notes. The obligations and liabilities of each Borrower hereunder shall be joint
and several.

 

11.5                        Payment.  Notwithstanding any provision to the
contrary in the Notes contained, Borrower will promptly and punctually pay to
Servicer by wire transfer of immediately available funds pursuant to wiring
instructions from Lender, or in such other manner as Servicer may direct in
writing, all amounts payable in respect of the principal of, prepayment premium,
if any, and interest on, the Notes, without any presentment thereof and without
any notation of such payment being made thereon.

 

11.6                        Notices.  All notices, consents, approvals,
elections and other communications (collectively, “Notices”) hereunder shall be
in writing (whether or not the other provisions of this Agreement expressly so
provide) and shall be deemed to have been duly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or recognized overnight courier service to the
parties at the following addresses (or at such other addresses as shall be given
in writing by any party to the others pursuant to this Section 11.6) and shall
be deemed complete upon receipt or refusal to accept delivery as indicated in
the return receipt or in the receipt of such Express Mail or courier service,
and notice to any Borrower shall constitute notice to all Entities constituting
Borrower. Failure or delay in delivering copies of any notice, demand, request,
consent, approval, declaration or other communication to any person designated
below to receive a copy thereof shall in no way adversely impact the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication:

 

If to Borrower:

 

Alico, Inc.
10070 Daniels Interstate Court
Suite 100
Ft. Meyers, FL 33913
Attn:  Clay Wilson, President

 

If to Lender:

 

Metropolitan Life Insurance Company
Agricultural Investments
10801 Mastin Blvd., Suite 930
Overland Park, Kansas 66210
Attn:  Director

 

36

--------------------------------------------------------------------------------


 

With a copy to:

 

Metropolitan Life Insurance Company
Agricultural Investments
6750 Poplar Avenue, Suite 109
Germantown, TN 38138
Attn:  Greg G. Gallaway, Director

 

With a copy to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz
4268 I-55 North
Meadowbrook Office Park
Jackson, MS 39211
Attn:  William S. Mendenhall, Esq.

 

11.7                        Severability.  If any provision of this Agreement or
the Notes or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Agreement and the
Notes and the application of such provision to other persons or circumstances
shall not be affected thereby and shall be enforced to the maximum extent
permitted by law.

 

11.8                        Law Governing; Modification.  This Agreement shall
be construed in accordance with and governed by laws of the State of Florida. 
No provision of this Agreement may be waived, changed or modified, or the
discharge thereof acknowledged, orally, but only by an agreement in writing
signed by the party against whom the enforcement of any waiver, change,
modification or discharge is sought.

 

11.9                        Headings.  The headings of the sections and
subsections of this Agreement are inserted for convenience only and do not
constitute part of this Agreement.

 

11.10                 Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.

 

11.11                 Final Credit Agreement.  THIS WRITTEN AGREEMENT, THE NOTES
AND THE COLLATERAL DOCUMENTS ARE THE FINAL EXPRESSION OF THE CREDIT AGREEMENT
BETWEEN BORROWER AND THE CO-LENDERS AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN BORROWER AND THE
CO-LENDERS.  BORROWER AND THE CO-LENDERS HEREBY AFFIRM THAT THERE IS NO
UNWRITTEN ORAL CREDIT AGREEMENT BETWEEN BORROWER AND THE CO-LENDERS WITH RESPECT
TO THE SUBJECT MATTER OF THIS WRITTEN CREDIT AGREEMENT, THE NOTES, THE
COLLATERAL DOCUMENTS, AND ANY RELATED DOCUMENTS.

 

11.12                 Subordination of Certain Liens.  In the event that the
Borrower informs Servicer that it desires to incur indebtedness or commitments
for revolving credit to extend, renew or refinance any Crop Financing secured by
a Permitted Operating Lien, then, subject to the following conditions precedent,
Servicer is authorized by the Co-Lenders to enter into one or

 

37

--------------------------------------------------------------------------------


 

more intercreditor arrangements providing that such Permitted Operating Lien
shall have comparable rights and priority vis-à-vis the Liens granted under the
Security Documents to the Permitted Operating Lien securing the RAF Credit
Agreement as of the date hereof.  The foregoing notwithstanding, however, any
subordination in connection with any new Crop Financing shall be subject to the
following conditions precedent:

 

(a)                                 Any and all such intercreditor arrangements
must be reasonably satisfactory to Servicer;

 

(b)                                 Borrower shall make written request to
Servicer prior to establishing any new Crop Financing, and Servicer shall have
the right to review and approve such proposed facility, in Servicer’s reasonable
discretion;

 

(c)                                  The Lien proposed to secure such Crop
Financing would qualify as a “Permitted Operating Lien;”

 

(d)                                 Without limiting Servicer’s reasonable
discretion, any new Crop Financing shall be subject to the following conditions
precedent:  (1) there must be no Event of Default or event or circumstance
which, with the giving of notice or the passage of time would be an Event of
Default; (2) the Crop Financing must be provided by (A) a bank, insurance
company, or other institutional lender, (B) a commercial supplier of seed,
fertilizer, fuel, or other crop inputs used by Borrower; or (C) another lender
satisfactory to Servicer; and (3) Borrower must provide to Servicer evidence
that the Crop Financing will not materially impair Borrower’s ability to pay and
perform its obligations in connection with the Loans.

 

11.13                 Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER WAIVES TRIAL BY JURY IN ANY PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OF THE OTHER DOCUMENTS RELATING TO THE LOAN AND AGREE
THAT NO SUCH ACTION WITH RESPECT TO WHICH A JURY TRIAL HAS BEEN WAIVED SHALL BE
SOUGHT TO BE CONSOLIDATED WITH ANY OTHER ACTION WITH RESPECT TO WHICH A JURY
TRIAL CANNOT OR HAS NOT BEEN WAIVED.

 

11.14                 Amendments, Etc.  Except as otherwise set forth in this
Agreement or in the applicable Loan Document, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by Borrower, Guarantor, or any Subsidiary therefrom, shall be
effective unless in writing signed by all of the undersigned parties to this
Agreement, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

11.15                 Release of Liens and Guaranties.  The liens, estates and
rights created pursuant to this Agreement and granted by this Mortgage shall
remain fully in effect and shall not cease and terminate until all obligations
(other than in respect of contingent indemnification and expense reimbursement
claims not then due or of which Servicer is not then aware) of Borrower and any
Guarantor hereunder and of the Mortgagor under the Mortgage have been fully
performed and discharged and the Notes have been repaid in full or the earlier
release of Borrower, any Guarantor, or Mortgagor of all or any portion of such
obligations by written instructions

 

38

--------------------------------------------------------------------------------


 

executed by Servicer.  Upon such payment and performance in full of Borrower’s
and any Guarantor’s obligations (other than in respect of contingent
indemnification and expense reimbursement claims not then due or of which
Servicer is not then aware), Servicer shall forthwith cause satisfaction and
discharge of the Mortgage to be entered upon the applicable Public Records (as
defined in the Mortgage), at the sole cost and expense of Borrower, and shall
execute and deliver (or cause to be executed and delivered) such instruments of
satisfaction and discharge as may be appropriate, in form for recording or
filing, at the sole cost and expense of Borrower, and Servicer shall deliver to
each Guarantor confirmation of the release of Guarantor from its liability under
its respective Guaranty.  If in connection with a Swap or other transfer of any
portion of the Mortgaged Property permitted under this Agreement, Servicer shall
be required pursuant to the express provisions of this Agreement, to release all
or a portion of the Security, Mortgagee (as defined in the Mortgage) shall at
the expense of Borrower execute such instruments and documents as Borrower shall
reasonably request to effectuate such release in accordance with the terms of
this Agreement and the Mortgage.  No such release of liens shall constitute any
release or discharge of the obligations of Borrower under the Unsecured
Indemnity Agreement.

 

11.16                 Citrus Nursery.  From and after the date of this
Agreement, Citrus Nursery shall no longer be deemed to be an Original Borrower
pursuant to the Existing Credit Agreement, but instead shall be a Guarantor
hereunder for all purposes.

 

[Remainder of page intentionally left blank; signature page follows.]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

SERVICER/LENDER:

 

BORROWER:

 

 

 

METROPOLITAN LIFE INSURANCE

 

ALICO, INC.,

COMPANY, a New York corporation

 

a Florida corporation

 

 

 

By:

/s/ Greg G. Gallaway

 

By:

/s/ Clayton G. Wilson

 

Name:

Greg G. Gallaway

 

 

Name:

Clayton G. Wilson

 

Title:

Director

 

 

Title:

CEO

 

 

 

 

 

 

CO-LENDER:

 

ALICO LAND DEVELOPMENT, INC.,

 

 

a Florida corporation

NEW ENGLAND LIFE INSURANCE COMPANY, a Massachusetts corporation

 

By:

/s/ Clayton G. Wilson

 

 

 

Name:

Clayton G. Wilson

By: Metropolitan Life Insurance Company,

 

 

Title:

CEO

a New York corporation,

 

 

its Investment manager

 

 

 

 

ALICO-AGRI, LTD., a Florida limited

 

 

partnership

By:

/s/ Greg G. Gallaway

 

 

 

Name:

Greg G. Gallaway

 

By:

Alico, Inc., a Florida corporation, its

 

Title:

Director

 

 

General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Clayton G. Wilson

 

 

 

 

 

Name:

Clayton G. Wilson

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALICO PLANT WORLD, L.L.C., a Florida

 

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

By:

Alico-Agri, Ltd., a Florida limited

 

 

 

 

 

partnership, its Sole Member

 

 

 

 

 

 

 

 

 

By:

Alico, Inc., a Florida corporation, its

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Clayton G. Wilson

 

 

 

 

 

Name:

Clayton G. Wilson

 

 

 

 

 

Title:

CEO

 

[Signature Page to MetLife Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

 

ALICO FRUIT COMPANY, LLC

 

 

 

 

 

 

 

 

 

By:

Alico, Inc., a Florida corporation, its

 

 

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clayton G. Wilson

 

 

 

 

 

Name:

Clayton G. Wilson

 

 

 

 

 

Title:

CEO

 

[Signature Page to MetLife Loan Agreement]

 

--------------------------------------------------------------------------------


 

The undersigned Guarantor hereby executes and joins in this Agreement for
purposes of confirming its obligations hereunder.

 

 

ALICO CITRUS NURSERY, LLC

 

 

 

 

By:

Alico, Inc., a Florida corporation,

 

 

its Managing Member

 

 

 

 

 

 

 

By:

/s/ Clayton G. Wilson

 

 

Name:

Clayton G. Wilson

 

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Exhibit A-1

 

METLIFE FIXED RATE TERM NOTE

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN NOTE

(Fixed Rate Term Loan)

(Loan No. 197235)

 

ALICO, INC. AND AFFILIATES

 

$109,149,250.00

 

 

December       , 2014

 

For value received, ALICO, INC., a Florida corporation (“Alico”), ALICO LAND
DEVELOPMENT, INC., a Florida corporation, ALICO-AGRI, LTD., a Florida limited
partnership, ALICO PLANT WORLD, L.L.C., a Florida limited liability company, and
ALICO FRUIT COMPANY, LLC, a Florida limited liability company (hereinafter
collectively referred to as the “Borrowers”), hereby jointly and severally
promise to pay to METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“MetLife”), or assigns (“Lender”), on November 1, 2029 (the “Maturity Date”),
the principal amount of One Hundred Nine Million One Hundred Forty-Nine Thousand
Two Hundred Fifty and No/100 Dollars ($109,149,250.00) (or such lesser aggregate
unpaid amount as was actually disbursed and so much thereof as shall not have
been theretofore paid by mandatory principal payments required and optional
prepayments permitted in the Loan Agreement (as defined below)) in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for public and private debts, at the address provided in
Section 11.5 of the Loan Agreement, and to pay interest quarterly (computed on
the basis of a 90/360 day year) at said address, in like coin or currency, on
the unpaid portion of said principal amount from the date hereof, on the first
(1st) day of each February, May, August, and November, commencing on February 1,
2015, through and including the Maturity Date, at the rate of Four and 15/100
Percent (4.15%) per annum (the “Interest Rate”).  To the extent permitted by
law, upon the occurrence and during the continuance of a Monetary Default or a
Non-Monetary Default (both terms as defined in the Loan Agreement), the
Applicable Default Rate (defined in the Loan Agreement) shall apply to this Note
in the manner set forth in the Loan Agreement.  After the Maturity Date, the
entire outstanding balance of the Note shall bear interest at the Monetary
Default Rate (as defined in the Loan Agreement).

 

This Amended and Restated Term Loan Note (the “Note”) is issued pursuant to and
entitled to the benefits of the First Amended and Restated Credit Agreement,
dated of even date herewith (the “Loan Agreement”), by and among the Borrowers
and Metropolitan Life Insurance

 

This Note is a renewal note on which Florida documentary stamps and
non-recurring intangible taxes were previously paid on the Outstanding Balance
(defined herein) in connection with the recording of that certain Florida
Mortgage, Security Agreement and Financing Statement dated September 8, 2010, in
Official Records Book 823, Page 1079, Public Records of Hendry County, Florida,
which mortgage secured the Prior Note.  Florida Documentary stamps in the amount
of $264,772.38 and non-recurring intangible taxes in the amount of $151,298.50
are being paid on the amount of the Future Advance (defined herein) in
connection with the recording of the mortgages described herein in Polk County,
Florida.

 

--------------------------------------------------------------------------------


 

Company, a New York corporation (“MetLife”) and New England Life Insurance
Company, a Massachusetts corporation (“NEL”) (collectively, the “Co-Lenders”). 
The terms and provisions of the Loan Agreement are hereby incorporated by
reference and made a part of the terms of this Note.  The Note is secured by and
entitled to the benefits of: (i) a first priority Amended and Restated Real
Estate Mortgage, Assignment of Leases and Rents, Security Agreement, Spreader
Agreement, and Fixture Filing, dated of even date herewith, made by Alico, as
Mortgagor, and MetLife, acting for itself as a Co-Lender and as Collateral Agent
for NEL, as Mortgagee, recorded among the Public Records of Polk County, Collier
County, DeSoto County, and Hendry County, Florida; (ii) a first priority Real
Estate Mortgage Assignment of Leases and Rents, Security Agreement, and Fixture
Filing, dated of even date herewith, made by Alico, as Mortgagor, and MetLife,
acting for itself as Co-Lender and as Collateral Agent for NEL, as Mortgagee,
recorded among the Public Records of Charlotte County and Desoto County,
Florida; (iii) a UCC Financing Statement authorized by Borrowers and filed in
the Florida Secured Transaction Registry; and (iv) a Loan Guaranty Agreement
dated of even date herewith given by Alico Citrus Nursery, LLC, a Florida
limited liability company, for the benefit of Co-Lenders.

 

This Note may be subject to mandatory principal payments and optional
prepayments, in whole or in part, in certain cases with a premium and in other
cases without premium, as provided in the Loan Agreement.  The unpaid principal
balance and all other amounts owing under this Note may be declared to be due
and payable upon the happening of an Event of Default as defined in the Loan
Agreement.

 

This Note amends and restates in its entirety that certain Term Loan Note (the
“Prior Note”) dated September 8, 2010, in the original principal amount of
$40,000,000.00 given by Borrowers for the benefit of Rabo AgriFinance, Inc., a
Delaware corporation (“RAF”), and assigned by RAF to Lender pursuant to an
Assignment of Loan Documents of even date herewith.  As of the date of this
Note, the outstanding principal balance of the Prior Note is $33,500,000.00 (the
“Outstanding Balance”).  The indebtedness evidenced by the Prior Note is not
discharged or canceled by the execution of this Note, and this Note shall not
constitute a novation of such indebtedness.  This Note also evidences a future
advance (the “Future Advance”) to Borrowers by Lender in the principal amount of
$75,649,250.00, pursuant to Section 697.04, Florida Statutes.

 

At no time shall Borrower be required to pay interest on the principal balance
of the Note at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Lawful Rate (as defined
in the Loan Agreement).  If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Lawful Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Lawful Rate, and all previous payments in
excess of the Maximum Lawful Rate shall be deemed to have been payments in
reduction of principal (without any Prepayment Price) and not on account of the
interest due hereunder.  All sums paid or agreed to be paid to Lender for the
use or forbearance of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of

 

2

--------------------------------------------------------------------------------


 

the Loan does not exceed the Maximum Lawful Rate from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

If this Note or any of the instruments referred to herein are placed in the
hands of an attorney or attorneys for collection or enforcement or if the holder
of the Note is required to obtain attorneys and incur expenses and attorney fees
by reason of litigation or participation in bankruptcy proceedings for the
protection or enforcement of its collateral and claim against the Borrowers or
any guarantors of this Note, then, in all such cases, the holder of the Note
shall be entitled to reasonable attorney fees and expenses from the Borrowers.

 

The Borrowers waive diligence, demand, presentment, notice of nonpayment and
protest, and consent to extensions of the time of payment, surrender or
substitution of security, or forbearance, or other indulgence, without notice. 
All obligations and liabilities of each of the Borrowers hereunder shall be
joint and several.

 

This Note shall be construed in accordance with and governed by the laws of the
State of Florida.

 

[signatures on following pages]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrowers has caused this Note to be signed by
its officers, partners or managers thereunto duly authorized, and to be dated as
of the day and year first above written.

 

 

 

ALICO, INC., a Florida corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ALICO LAND DEVELOPMENT, INC. ,

 

a Florida corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ALICO-AGRI, LTD., a Florida limited partnership

 

 

 

 

By:

Alico, Inc., a Florida corporation, its

 

 

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Amended and Restated Term Loan Note]

 

4

--------------------------------------------------------------------------------


 

 

ALICO PLANT WORLD, L.L.C.,

 

a Florida limited liability company

 

 

 

By:

Alico-Agri, Ltd., a Florida limited

partnership, its

Sole Member

 

 

 

 

By:

Alico, Inc., a Florida corporation, its

 

 

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ALICO FRUIT COMPANY, LLC,

 

a Florida limited liability company

 

 

 

By:

Alico, Inc., a Florida corporation, its

 

 

Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Amended and Restated Term Loan Note]

 

5

--------------------------------------------------------------------------------


 

Exhibit A-2

 

NEL FIXED RATE TERM NOTE

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE

(Fixed Rate Term Loan)

(Loan No. 197356)

 

ALICO, INC. AND AFFILIATES

 

$15,850,750.00

 

 

December       , 2014

 

For value received, ALICO, INC., a Florida corporation (“Alico”), ALICO LAND
DEVELOPMENT, INC., a Florida corporation, ALICO-AGRI, LTD., a Florida limited
partnership, ALICO PLANT WORLD, L.L.C., a Florida limited liability company, and
ALICO FRUIT COMPANY, LLC, a Florida limited liability company (hereinafter
collectively referred to as the “Borrowers”), hereby jointly and severally
promise to pay to NEW ENGLAND LIFE INSURANCE COMPANY, a Massachusetts
corporation (“NEL”), or assigns (“Lender”), on November 1, 2029 (the “Maturity
Date”), the principal amount of Fifteen Million Eight Hundred Fifty Thousand
Seven Hundred Fifty and No/100 Dollars ($15,850,750.00) (or such lesser
aggregate unpaid amount as was actually disbursed and so much thereof as shall
not have been theretofore paid by mandatory principal payments required and
optional prepayments permitted in the Loan Agreement (as defined below)) in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for public and private debts, at the address provided in
Section 11.5 of the Loan Agreement, and to pay interest quarterly (computed on
the basis of a 90/360 day year) at said address, in like coin or currency, on
the unpaid portion of said principal amount from the date hereof, on the first
(1st) day of each February, May, August, and November, commencing on February 1,
2015, through and including the Maturity Date, at the rate of Four and 15/100
Percent (4.15%) per annum (the “Interest Rate”).  To the extent permitted by
law, upon the occurrence and during the continuance of a Monetary Default or a
Non-Monetary Default (both terms as defined in the Loan Agreement), the
Applicable Default Rate (defined in the Loan Agreement) shall apply to this Note
in the manner set forth in the Loan Agreement.  After the Maturity Date, the
entire outstanding balance of the Note shall bear interest at the Monetary
Default Rate (as defined in the Loan Agreement).

 

This Secured Promissory Note (the “Note”) is issued pursuant to and entitled to
the benefits of the First Amended and Restated Credit Agreement, dated of even
date herewith (the “Loan Agreement”), by among the Borrowers and Metropolitan
Life Insurance Company (“MetLife”) and NEL (collectively, the “Co-Lenders”). 
The terms and provisions of the Loan Agreement are hereby incorporated by
reference and made a part of the terms of this Note.  The Note is secured by and
entitled to the benefits of: (i) a first priority Amended and Restated Real
Estate Mortgage, Assignment of Leases and Rents, Security Agreement, Spreader
Agreement, and Fixture Filing, dated of even date herewith, made by Alico, as
Mortgagor, and MetLife, acting for itself as a Co-Lender and as Collateral Agent
for NEL, as Mortgagee, recorded among the Public Records of Polk County, Collier
County, DeSoto County, and Hendry County, Florida; (ii) a first priority Real
Estate Mortgage Assignment of Leases and Rents, Security

 

--------------------------------------------------------------------------------


 

Agreement, and Fixture Filing, dated of even date herewith, made by Alico, as
Mortgagor, and MetLife, acting for itself as a Co-Lender and as Collateral Agent
for NEL, as Mortgagee, recorded among the Public Records of Charlotte County and
Desoto County, Florida; (iii) a UCC Financing Statement authorized by Borrowers
and filed in the Florida Secured Transaction Registry, and (iv) a Loan Guaranty
Agreement, dated of even date herewith, given by Alico Citrus Nursery, LLC, a
Florida limited liability company, for the benefit of Co-Lenders.

 

This Note may be subject to mandatory principal payments and optional
prepayments, in whole or in part, in certain cases with a premium and in other
cases without premium, as provided in the Loan Agreement.  The unpaid principal
balance and all other amounts owing under this Note may be declared to be due
and payable upon the happening of an Event of Default as defined in the Loan
Agreement.

 

At no time shall Borrower be required to pay interest on the principal balance
of the Note at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Lawful Rate (as defined
in the Loan Agreement).  If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Lawful Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Lawful Rate, and all previous payments in
excess of the Maximum Lawful Rate shall be deemed to have been payments in
reduction of principal (without any Prepayment Price) and not on account of the
interest due hereunder.  All sums paid or agreed to be paid to Lender for the
use or forbearance of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Lawful Rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

 

If this Note or any of the instruments referred to herein are placed in the
hands of an attorney or attorneys for collection or enforcement or if the holder
of the Note is required to obtain attorneys and incur expenses and attorney fees
by reason of litigation or participation in bankruptcy proceedings for the
protection or enforcement of its collateral and claim against the Borrowers or
any guarantors of this Note, then, in all such cases, the holder of the Note
shall be entitled to reasonable attorney fees and expenses from the Borrowers.

 

The Borrowers waive diligence, demand, presentment, notice of nonpayment and
protest, and consent to extensions of the time of payment, surrender or
substitution of security, or forbearance, or other indulgence, without notice. 
All obligations and liabilities of each of the Borrowers hereunder shall be
joint and several.

 

This Note shall be construed in accordance with and governed by the laws of the
State of Florida.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrowers has caused this Note to be signed by
its officers, partners or managers thereunto duly authorized, and to be dated as
of the day and year first above written.

 

 

 

ALICO, INC., a Florida corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ALICO LAND DEVELOPMENT, INC.,

 

a Florida corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ALICO-AGRI, LTD., a Florida limited partnership

 

 

 

By:

Alico, Inc., a Florida corporation, its

 

 

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[signature page to Secured Promissory Note]

 

3

--------------------------------------------------------------------------------


 

 

ALICO PLANT WORLD, L.L.C.,

 

a Florida limited liability company

 

 

 

By:

Alico-Agri, Ltd., a Florida limited
partnership, its Sole Member

 

 

 

 

By:

Alico, Inc., a Florida corporation, its

 

 

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ALICO FRUIT COMPANY, LLC,

 

a Florida limited liability company

 

 

 

By:

Alico, Inc., a Florida corporation,

 

 

its Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[signature page to Secured Promissory Note]

 

4

--------------------------------------------------------------------------------


 

Exhibit A-3

 

LIBOR TERM NOTE A

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE

(Libor Term Loan “A”)

Loan No. 197236)

 

ALICO, INC. AND AFFILIATES

 

$32,500,000.00

 

 

December       , 2014

 

For value received, ALICO, INC., a Florida corporation (“Alico”), ALICO LAND
DEVELOPMENT, INC., a Florida corporation, ALICO-AGRI, LTD., a Florida limited
partnership, ALICO PLANT WORLD, L.L.C., a Florida limited liability company, and
ALICO FRUIT COMPANY, LLC, a Florida limited liability company (hereinafter
collectively referred to as the “Borrowers”), hereby jointly and severally
promise to pay to METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“MetLife”), or assigns (“Lender”), on November 1, 2029 (the “Maturity Date”),
the principal amount of Thirty-Two Million Five Hundred Thousand and No/100
Dollars ($32,500,000.00) (or such lesser aggregate unpaid amount as was actually
disbursed and so much thereof as shall not have been theretofore paid by
mandatory principal payments required and optional prepayments permitted in the
Loan Agreement (as defined below)) in such coin or currency of the United States
of America as at the time of payment shall be legal tender for public and
private debts, at the address provided in Section 11.5 of the Loan Agreement,
and to pay interest at the Interest Rate (as hereafter defined) quarterly
(computed on the basis of a 90/360 day year) at said address, in like coin or
currency, on the unpaid portion of said principal amount from the date hereof on
the first (1st) day of each February, May, August, and November, commencing on
February 1, 2015, through and including the Maturity Date.  To the extent
permitted by law, upon the occurrence and during the continuance of a Monetary
Default or a Non-Monetary Default (both terms as defined in the Loan Agreement),
the Applicable Default Rate (defined in the Loan Agreement) shall apply to this
Note in the manner set forth in the Loan Agreement.  After the Maturity Date,
the entire outstanding balance of the Note shall bear interest at the Monetary
Default Rate (as defined in the Loan Agreement).

 

Initially, the Interest Rate on this Note shall be One and 74/100 Percent
(1.74%) per annum and shall be subsequently adjusted by Lender on February 1,
2015, and quarterly on the first day of each and every May, August, November and
February thereafter (each, a “LIBOR Rate Adjustment Date”) to a rate that is
equal to the sum of (i) the LIBOR Credit Spread (as defined below), plus
(ii) the U.S. 90-day London Interbank Offer Rate, as published by an online
reporting service acceptable to Lender as of the third (3rd) Business Day (as
defined in the Loan Agreement) immediately preceding each LIBOR Rate Adjustment
Date.  Such adjustments shall continue until the Maturity Date.  For purposes of
this Note, the term “LIBOR Credit Spread” shall mean 150 basis points until
May 1, 2017, and subject to adjustment by Lender upon written

 

Applicable Florida documentary stamps and non-recurring intangible taxes were
paid in connection with the recording of the mortgages (as described herein) in
Polk County, Florida.

 

--------------------------------------------------------------------------------


 

notice to Borrower on May 1, 2017, and on May 1 every two (2) years thereafter
until the Maturity Date.

 

This Amended and Restated Term Loan Note (the “Note”) is issued pursuant to and
entitled to the benefits of the First Amended and Restated Credit Agreement,
dated of even date herewith (the “Loan Agreement”), by and among the Borrowers
and Metropolitan Life Insurance Company (“MetLife”) and New England Life
Insurance Company, a Massachusetts corporation (“NEL) (collectively, the
“Co-Lenders”).  The terms and provisions of the Loan Agreement are hereby
incorporated by reference and made a part of the terms of this Note.  The Note
is secured by and entitled to the benefits of: (i) a first priority Amended and
Restated Real Estate Mortgage, Assignment of Leases and Rents, Security
Agreement, Spreader Agreement, and Fixture Filing, dated of even date herewith,
made by Alico, as Mortgagor, and MetLife, acting for itself as Co-Lender and as
Collateral Agent for NEL, as Mortgagee, recorded among the Public Records of
Polk County, Collier County, DeSoto County, and Hendry County, Florida; (ii) a
first priority Real Estate Mortgage Assignment of Leases and Rents, Security
Agreement, and Fixture Filing, dated of even date herewith, made by Alico, as
Mortgagor, and MetLife, acting for itself as Co-Lender and as Collateral Agent
for NEL, as Mortgagee, recorded among the Public Records of Charlotte County and
Desoto County, Florida; (iii) a UCC Financing Statement authorized by Borrowers
and filed in the Florida Secured Transaction Registry, and (iv) a Loan Guaranty
Agreement, dated of even date herewith, given by Alico Citrus Nursery, LLC, a
Florida limited liability company, for the benefit of Co-Lenders.

 

This Note may be subject to mandatory principal payments and optional
prepayments, in whole or in part, in certain cases with a premium and in other
cases without premium, as provided in the Loan Agreement.  The unpaid principal
balance and all other amounts owing under this Note may be declared to be due
and payable upon the happening of an Event of Default as defined in the Loan
Agreement.

 

At no time shall Borrower be required to pay interest on the principal balance
of the Note at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Lawful Rate (as defined
in the Loan Agreement).  If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Lawful Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Lawful Rate, and all previous payments in
excess of the Maximum Lawful Rate shall be deemed to have been payments in
reduction of principal (without any Prepayment Price) and not on account of the
interest due hereunder.  All sums paid or agreed to be paid to Lender for the
use or forbearance of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Lawful Rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

 

If this Note or any of the instruments referred to herein are placed in the
hands of an attorney or attorneys for collection or enforcement or if the holder
of the Note is required to

 

2

--------------------------------------------------------------------------------


 

obtain attorneys and incur expenses and attorney fees by reason of litigation or
participation in bankruptcy proceedings for the protection or enforcement of its
collateral and claim against the Borrowers or any guarantors of this Note, then,
in all such cases, the holder of the Note shall be entitled to reasonable
attorney fees and expenses from the Borrowers.

 

The Borrowers waive diligence, demand, presentment, notice of nonpayment and
protest, and consent to extensions of the time of payment, surrender or
substitution of security, or forbearance, or other indulgence, without notice. 
All obligations and liabilities of each of the Borrowers hereunder shall be
joint and several.

 

This Note shall be construed in accordance with and governed by the laws of the
State of Florida.

 

[signatures on following pages

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrowers has caused this Note to be signed by
its officers, partners or managers thereunto duly authorized, and to be dated as
of the day and year first above written.

 

 

ALICO, INC., a Florida corporation

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

ALICO LAND DEVELOPMENT, INC., a Florida corporation

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

ALICO-AGRI, LTD., a Florida limited partnership

 

 

 

 

By:

Alico, Inc., a Florida corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

ALICO PLANT WORLD, L.L.C., a Florida limited liability company

 

 

 

 

By:

Alico-Agri, LTD., a Florida limited partnership, its Sole Member

 

 

 

 

By:

Alico, Inc., a Florida corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

[signature page to Secured Promissory Note]

 

4

--------------------------------------------------------------------------------


 

 

ALCO FRUIT COMPANY, LLC, a Florida limited liability company

 

 

 

By:

Alico, Inc., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

[signature page to Secured Promissory Note]

 

5

--------------------------------------------------------------------------------


 

Exhibit A-4

 

LIBOR TERM NOTE B

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE

(Libor Term Loan “B”)

(Loan No. 197237)

 

ALICO, INC. AND AFFILIATES

 

$25,000,000.00

 

 

 

 

December       , 2014

 

For value received, ALICO, INC., a Florida corporation (“Alico”), ALICO LAND
DEVELOPMENT, INC., a Florida corporation, ALICO-AGRI, LTD., a Florida limited
partnership, ALICO PLANT WORLD, L.L.C., a Florida limited liability company, and
ALICO FRUIT COMPANY, LLC, a Florida limited liability company (hereinafter
collectively referred to as the “Borrowers”), hereby jointly and severally
promise to pay to METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“MetLife”), or assigns (“Lender”), on November 1, 2029 (the “Maturity Date”),
the principal amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(or such lesser aggregate unpaid amount as was actually disbursed and so much
thereof as shall not have been theretofore paid by mandatory principal payments
required and optional prepayments permitted in the Loan Agreement (as defined
below)) in such coin or currency of the United States of America as at the time
of payment shall be legal tender for public and private debts, at the address
provided in Section 11.5 of the Loan Agreement, and to pay interest at the
Interest Rate (as hereafter defined) quarterly (computed on the basis of a
90/360 day year) at said address, in like coin or currency, on the unpaid
portion of said principal amount from the date hereof on the first (1st) day of
each February, May, August, and November, commencing on February 1, 2015,
through and including the Maturity Date.  To the extent permitted by law, upon
the occurrence and during the continuance of a Monetary Default or a
Non-Monetary Default (both terms as defined in the Loan Agreement), the
Applicable Default Rate (defined in the Loan Agreement) shall apply to this Note
in the manner set forth in the Loan Agreement.  After the Maturity Date, the
entire outstanding balance of the Note shall bear interest at the Monetary
Default Rate (as defined in the Loan Agreement).

 

Initially, the Interest Rate on this Note shall be One and 74/100 Percent
(1.74%) per annum and shall be subsequently adjusted by Lender on February 1,
2015, and quarterly on the first day of each and every May, August, November and
February thereafter (each, a “LIBOR Rate Adjustment Date”) to a rate that is
equal to the sum of (i) the LIBOR Credit Spread (as defined below), plus
(ii) the U.S. 90-day London Interbank Offer Rate, as published by an online
reporting service acceptable to Lender as of the third (3rd) Business Day (as
defined in the Loan Agreement) immediately preceding each LIBOR Rate Adjustment
Date.  Such adjustments shall continue until the Maturity Date.  For purposes of
this Note, the term “LIBOR Credit Spread” shall mean 150 basis points until
May 1, 2017, and subject to adjustment by Lender upon written

 

Applicable Florida documentary stamps and non-recurring intangible taxes were
paid in connection with the recording of the mortgages (as described herein) in
Polk County, Florida.

 

--------------------------------------------------------------------------------


 

notice to Borrower on May 1, 2017, and on May 1 every two (2) years thereafter
until the Maturity Date.

 

This Secured Promissory Note (the “Note”) is issued pursuant to and entitled to
the benefits of the First Amended and Restated Credit Agreement, dated of even
date herewith (the “Loan Agreement”), by and among the Borrowers and MetLife and
New England Life Insurance Company (“NEL”) (collectively, the “Co-Lenders”). 
The terms and provisions of the Loan Agreement are hereby incorporated by
reference and made a part of the terms of this Note.  The Note is secured by and
entitled to the benefits of: (i) a first priority Amended and Restated Real
Estate Mortgage, Assignment of Leases and Rents, Security Agreement, Spreader
Agreement, and Fixture Filing, dated of even date herewith, made by Alico, as
Mortgagor, and MetLife, acting for itself as Co-Lender and as Collateral Agent
for NEL, as Mortgagee, recorded among the Public Records of Polk County, Collier
County, DeSoto County, and Hendry County, Florida; (ii) a first priority Real
Estate Mortgage Assignment of Leases and Rents, Security Agreement, and Fixture
Filing, dated of even date herewith, made by Alico, as Mortgagor, and MetLife,
acting for itself as Co-Lender and as Collateral Agent for NEL, as Mortgagee,
recorded among the Public Records of Charlotte County and Desoto County,
Florida; (iii) a UCC Financing Statement authorized by Borrowers and filed in
the Florida Secured Transaction Registry, and (iv) a Loan Guaranty Agreement,
dated of even date herewith, given by Alico Citrus Nursery, LLC, a Florida
limited liability company, for the benefit of Co-Lenders.

 

This Note may be subject to mandatory principal payments and optional
prepayments, in whole or in part, in certain cases with a premium and in other
cases without premium, as provided in the Loan Agreement.  The unpaid principal
balance and all other amounts owing under this Note may be declared to be due
and payable upon the happening of an Event of Default as defined in the Loan
Agreement.

 

At no time shall Borrower be required to pay interest on the principal balance
of the Note at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Lawful Rate (as defined
in the Loan Agreement).  If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Lawful Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Lawful Rate, and all previous payments in
excess of the Maximum Lawful Rate shall be deemed to have been payments in
reduction of principal (without any Prepayment Price) and not on account of the
interest due hereunder.  All sums paid or agreed to be paid to Lender for the
use or forbearance of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Lawful Rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

 

If this Note or any of the instruments referred to herein are placed in the
hands of an attorney or attorneys for collection or enforcement or if the holder
of the Note is required to

 

2

--------------------------------------------------------------------------------


 

obtain attorneys and incur expenses and attorney fees by reason of litigation or
participation in bankruptcy proceedings for the protection or enforcement of its
collateral and claim against the Borrowers or any guarantors of this Note, then,
in all such cases, the holder of the Note shall be entitled to reasonable
attorney fees and expenses from the Borrowers.

 

The Borrowers waive diligence, demand, presentment, notice of nonpayment and
protest, and consent to extensions of the time of payment, surrender or
substitution of security, or forbearance, or other indulgence, without notice. 
All obligations and liabilities of each of the Borrowers hereunder shall be
joint and several.

 

This Note shall be construed in accordance with and governed by the laws of the
State of Florida.

 

[signatures on following pages

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrowers has caused this Note to be signed by
its officers, partners or managers thereunto duly authorized, and to be dated as
of the day and year first above written.

 

 

ALICO, INC., a Florida corporation

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

ALICO LAND DEVELOPMENT, INC., a Florida corporation

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

ALICO-AGRI, LTD., a Florida limited partnership

 

 

 

By:

Alico, Inc., a Florida corporation, its General Partner

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

ALICO PLANT WORLD, L.L.C., a Florida limited liability company

 

 

 

By:

Alico-Agri, Ltd., a Florida limited partnership, its Sole Member

 

 

 

By:

Alico, Inc., a Florida corporation, its General Partner

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

[signature page to Secured Promissory Note]

 

4

--------------------------------------------------------------------------------


 

 

ALICO FRUIT COMPANY, LLC, a Florida limited liability company

 

 

 

By:

Alico, Inc., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title: Chief Executive Officer

 

[signature page to Secured Promissory Note]

 

5

--------------------------------------------------------------------------------


 

Exhibit A-5

 

RLOC NOTE

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LINE OF CREDIT NOTE

(RLOC Loan)

(Loan No. 197238)

 

$25,000,000.00

 

December     , 2014

 

For value received, ALICO, INC., a Florida corporation (“Alico”), ALICO LAND
DEVELOPMENT, INC., a Florida corporation, ALICO-AGRI, LTD., a Florida limited
partnership, ALICO PLANT WORLD, L.L.C., a Florida limited liability company, and
ALICO FRUIT COMPANY, LLC, a Florida limited liability company (hereinafter
collectively referred to as the “Borrowers”), hereby jointly and severally
promise to pay to METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“MetLife”), or assigns (“Lender”), on November 1, 2019 (the “Maturity Date”),
the principal amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(or such lesser aggregate unpaid amount as was actually disbursed and so much
thereof as shall not have been theretofore paid by mandatory principal payments
required and optional prepayments permitted in the Loan Agreement (as defined
below)) in such coin or currency of the United States of America as at the time
of payment shall be legal tender for public and private debts, at the place and
in the manner provided in Section 11.5 of the Loan Agreement, and to pay
interest at the Interest Rate (as hereafter defined) quarterly (computed on the
basis of a 90/360 day year) at the same place and in the same manner, in like
coin or currency, on the unpaid portion of said principal amount from the date
hereof on the first (1st) day of each February, May, August, and November,
commencing on February 1, 2015, through and including the Maturity Date.  To the
extent permitted by law, upon the occurrence and during the continuance of a
Monetary Default or a Non-Monetary Default (both terms as defined in the Loan
Agreement), the Applicable Default Rate (defined in the Loan Agreement) shall
apply to this Note in the manner set forth in the Loan Agreement.  After the
Maturity Date, the entire outstanding balance of the Note shall bear interest at
the Monetary Default Rate (as defined in the Loan Agreement).

 

Initially, the Interest Rate on this Note shall be One and 74/100 Percent
(1.74%) per annum and shall be subsequently adjusted by Lender on February 1,
2015, and quarterly on the first day of each and every May, August, November and
February thereafter (each, a “LIBOR Rate Adjustment Date”) to a rate that is
equal to the sum of (i) the LIBOR Credit Spread (as defined below), plus
(ii) the U.S. 90-day London Interbank Offer Rate, as published by an online
reporting service acceptable to Lender as of the third (3rd) Business Day (as
defined in the Loan Agreement) immediately preceding each LIBOR Rate Adjustment
Date.  Such adjustments shall

 

This Note is a renewal of a revolving line of credit note on which Florida
documentary stamps and non-recurring intangible taxes were previously paid on
the original balance of $60,000,000.00 in connection with the recording of that
certain Florida Mortgage, Security Agreement and Financing Statement dated
September 8, 2010, in Official Records Book 823, Page 1079, Public Records of
Hendry County, Florida, which mortgage secured the Prior Note.  No further
Florida documentary stamps or non-recurring intangible taxes are due in
connection with this Note.

 

--------------------------------------------------------------------------------


 

continue until the Maturity Date.  For purposes of this Note, the term “LIBOR
Credit Spread” shall mean 150 basis points until May 1, 2017, and subject to
adjustment by Lender upon written notice to Borrower on May 1, 2017, and on
May 1 every two (2) years thereafter until the Maturity Date.

 

This Amended and Restated Line of Credit Note (the “Note”) is issued pursuant to
and entitled to the benefits of the First Amended and Restated Credit Agreement,
dated of even date herewith (the “Loan Agreement”), by and among the Borrowers
and MetLife and New England Life Insurance Company, a Massachusetts corporation
(“NEL”) (collectively, the “Co-Lenders”).  The terms and provisions of the Loan
Agreement are hereby incorporated by reference and made a part of the terms of
this Note.  The Note is secured by and entitled to the benefits of: (i) a first
priority Amended and Restated Real Estate Mortgage, Assignment of Leases and
Rents, Security Agreement, Spreader Agreement, and Fixture Filing, dated of even
date herewith, made by Alico, as Mortgagor, and MetLife, acting for itself as a
Co-Lender and as Collateral Agent for NEL, as Mortgagee, recorded among the
Public Records of Polk County, Collier County, DeSoto County, and Hendry County,
Florida; (ii) a first priority Real Estate Mortgage Assignment of Leases and
Rents, Security Agreement, and Fixture Filing, dated of even date herewith, made
by Alico, as Mortgagor, and MetLife, acting for itself as Co-Lender and as
Collateral Agent for NEL, as Mortgagee, recorded among the Public Records of
Charlotte County and Desoto County, Florida; (iii) a UCC Financing Statement
authorized by Borrowers and filed in the Florida Secured Transaction Registry,
and (iv) a Loan Guaranty Agreement, dated of even date herewith, given by Alico
Citrus Nursery, LLC, a Florida limited liability company, for the benefit of the
Co-Lenders.

 

This Note may be subject to mandatory principal payments and optional
prepayments, in whole or in part, in certain cases with a premium and in other
cases without premium, as provided in the Loan Agreement.  The unpaid principal
balance and all other amounts owing under this Note may be declared to be due
and payable upon the happening of an Event of Default as defined in the Loan
Agreement.

 

This Note amends and restates in its entirety that certain revolving Line of
Credit Note (the “Prior Note”) dated September 8, 2010, in the original
principal amount of $60,000,000.00 given by Borrowers to Rabo AgriFinance, Inc.,
a Delaware corporation.  The indebtedness evidence by the Prior Note is not
discharged or canceled by the execution of this Note, and this Note shall not
constitute a novation of such indebtedness.

 

At no time shall Borrower be required to pay interest on the principal balance
of the Note at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Lawful Rate (as defined
in the Loan Agreement).  If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Lawful Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Lawful Rate, and all previous payments in
excess of the Maximum

 

2

--------------------------------------------------------------------------------


 

Lawful Rate shall be deemed to have been payments in reduction of principal
(without any Prepayment Price) and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Lender for the use or
forbearance of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Lawful Rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

If this Note or any of the instruments referred to herein are placed in the
hands of an attorney or attorneys for collection or enforcement or if the holder
of the Note is required to obtain attorneys and incur expenses and attorney fees
by reason of litigation or participation in bankruptcy proceedings for the
protection or enforcement of its collateral and claim against the Borrowers or
any guarantors of this Note, then, in all such cases, the holder of the Note
shall be entitled to reasonable attorney fees and expenses from the Borrowers.

 

The Borrowers waive diligence, demand, presentment, notice of nonpayment and
protest, and consent to extensions of the time of payment, surrender or
substitution of security, or forbearance, or other indulgence, without notice. 
All obligations and liabilities of each of the Borrowers hereunder shall be
joint and several.

 

This Note shall be construed in accordance with and governed by the laws of the
State of Florida.

 

[signatures on following pages]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrowers has caused this Note to be signed by
its officers, partners or managers thereunto duly authorized, and to be dated as
of the day and year first above written.

 

 

 

ALICO, INC., a Florida corporation

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

ALICO LAND DEVELOPMENT, INC., a Florida corporation

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ALICO-AGRI, LTD., a Florida limited partnership

 

 

 

By:

Alico, Inc., a Florida corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ALICO PLANT WORLD, L.L.C., a Florida limited liability company

 

 

 

By:

Alico-Agri, Ltd., a Florida limited partnership, its Sole Member

 

 

 

 

 

By:

Alico, Inc., a Florida corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

[Signature Page to Amended and Restated Line of Credit Note]

 

4

--------------------------------------------------------------------------------


 

 

ALICO FRUIT COMPANY, LLC, a Florida limited liability company

 

 

 

 

By:

Alico, Inc., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

[Signature Page to Amended and Restated Line of Credit Note]

 

5

--------------------------------------------------------------------------------